UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) This current report on Form 6-K is hereby incorporated by reference into the registration statement on Form F-4 of Grupo Televisa, S.A.B. (File No. 333-164595) filed on January 29, 2010. MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER:01 YEAR:2010 GRUPO TELEVISA, S.A.B. BALANCE SHEETS AS OF MARCH 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s01 TOTAL ASSETS s02 CURRENT ASSETS 52 55 s03 CASH AND AVAILABLE INVESTMENTS 29 27 s04 ACCOUNTS AND NOTES RECEIVABLE (NET) 11 12 s05 OTHER ACCOUNTS AND NOTES RECEIVABLE (NET) 3 3 s06 INVENTORIES 5 4 s07 OTHER CURRENT ASSETS 4 9 s08 LONG-TERM ASSETS 5 3 s09 ACCOUNTS AND NOTES RECEIVABLE (NET) 0 0 0 0 s10 INVESTMENTS IN SHARES OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES 2 2 s11 OTHER INVESTMENTS 3 1 s12 PROPERTY, PLANT AND EQUIPMENT (NET) 29 25 s13 LAND AND BUILDINGS 14 14 s14 MACHINERY AND INDUSTRIAL EQUIPMENT 34 30 s15 OTHER EQUIPMENT 5 4 s16 ACCUMULATED DEPRECIATION 26 24 s17 CONSTRUCTION IN PROGRESS 2 1 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 9 9 s19 OTHER ASSETS 5 8 s20 TOTAL LIABILITIES s21 CURRENT LIABILITIES 17 16 s22 SUPPLIERS 10 9 s23 BANK LOANS 2 2 s24 STOCK MARKET LOANS 0 0 0 0 s103 OTHER LOANS WITH COST 0 0 s25 TAXES PAYABLE 1 1 s26 OTHER CURRENT LIABILITIES WITHOUT COST 4 4 s27 LONG-TERM LIABILITIES 53 52 s28 BANK LOANS 10 13 s29 STOCK MARKET LOANS 41 38 s30 OTHER LOANS WITH COST 1 2 s31 DEFERRED LIABILITIES 24 23 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 6 9 s33 STOCKHOLDERS' EQUITY s34 NONCONTROLLING INTEREST 14 11 s35 CONTROLLING INTEREST 86 89 s36 CONTRIBUTED CAPITAL 32 30 s79 CAPITAL STOCK 22 21 s39 PREMIUM ONISSUANCE OF SHARES 10 9 s40 CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 0 0 s41 EARNED CAPITAL 54 59 s42 RETAINED EARNINGS AND CAPITAL RESERVES 64 69 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT 1 1 s80 SHARES REPURCHASED BALANCE SHEETS BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s03 CASH AND SHORT-TERM INVESTMENTS s46 CASH s47 AVAILABLE INVESTMENTS 0 0 0 0 s07 OTHER CURRENT ASSETS s81 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 0 s82 DISCONTINUED OPERATIONS 0 0 0 0 s83 OTHER s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) s48 DEFERRED EXPENSES (NET) 71 45 s49 GOODWILL 29 55 s51 OTHER 0 0 0 0 s19 OTHER ASSETS s85 DERIVATIVE FINANCIAL INSTRUMENTS 12 25 s50 DEFERRED TAXES 0 0 0 0 s104 BENEFITS TO EMPLOYEES 0 0 0 0 s86 DISCONTINUED OPERATIONS 0 0 0 0 s87 OTHER 88 75 s21 CURRENT LIABILITIES s52 FOREIGN CURRENCY LIABILITIES 42 48 s53 MEXICAN PESOS LIABILITIES 58 52 s26 OTHER CURRENT LIABILITIES WITHOUT COST s88 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 0 s89 ACCRUED INTEREST 18 15 s68 PROVISIONS 0 0 0 0 s90 DISCONTINUED OPERATIONS 0 0 0 0 s58 OTHER CURRENT LIABILITIES 73 75 s105 BENEFITS TO EMPLOYEES 8 10 s27 LONG-TERM LIABILITIES s59 FOREIGN CURRENCY LIABILITIES 78 74 s60 MEXICAN PESOS LIABILITIES 22 26 s31 DEFERRED LIABILITIES s65 NEGATIVE GOODWILL 0 0 0 0 s67 OTHER s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST s66 DEFERRED TAXES 35 35 s91 OTHER LIABILITIES IN RESPECT OF SOCIALINSURANCE 8 5 s92 DISCONTINUED OPERATIONS 0 0 0 0 s69 OTHER LIABILITIES 58 60 s79 CAPITAL STOCK s37 CAPITAL STOCK (NOMINAL) 24 24 s38 RESTATEMENT OF CAPITAL STOCK 76 76 s42 RETAINED EARNINGS AND CAPITAL RESERVES s93 LEGAL RESERVE 7 6 s43 RESERVE FOR REPURCHASE OF SHARES 0 0 0 0 s94 OTHER RESERVES 0 0 0 0 s95 RETAINED EARNINGS 89 91 s45 NET INCOME FOR THE YEAR 4 3 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT s70 ACCUMULATED MONETARY RESULT 0 0 0 0 s71 RESULT FROM HOLDING NON-MONETARY ASSETS 0 0 0 0 s96 CUMULATIVE RESULT FROM FOREIGN CURRENCY TRANSLATION s97 CUMULATIVE RESULT FROM DERIVATIVE FINANCIAL INSTRUMENTS s98 CUMULATIVE EFFECT OF DEFERRED INCOME TAXES 0 0 0 0 s100 OTHER BALANCE SHEETS OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount Amount s72 WORKING CAPITAL s73 PENSIONSAND SENIORITY PREMIUMS s74 EXECUTIVES (*) 38 39 s75 EMPLOYEES (*) s76 WORKERS (*) 0 0 s77 OUTSTANDING SHARES (*) s78 REPURCHASED SHARES (*) s101 RESTRICTED CASH 0 0 s102 NET DEBT OF NON-CONSOLIDATED COMPANIES (*) THESE CONCEPTS ARE STATED IN UNITS. STATEMENTS OF INCOME FROM JANUARY 1 TO MARCH 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r02 COST OF SALES 58 58 r03 GROSS PROFIT 42 42 r04 GENERAL EXPENSES 21 18 r05 OPERATING INCOME (LOSS) 21 24 r08 OTHER INCOME AND (EXPENSE), NET 0 r06 INTEGRAL RESULT OF FINANCING r12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES 0 r48 NON-ORDINARY ITEMS 0 0 0 0 r09 INCOME BEFORE INCOME TAXES 15 14 r10 INCOME TAXES 5 4 r11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 10 10 r14 DISCONTINUED OPERATIONS 0 0 0 0 r18 CONSOLIDATED NET INCOME 10 10 r19 NON-CONTROLLING INTEREST NET INCOME 2 1 r20 CONTROLLING INTEREST NET INCOME 9 9 STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r21 DOMESTIC 86 83 r22 FOREIGN 14 17 r23 TRANSLATED INTO DOLLARS (***) 1 1 r08 OTHER INCOME AND (EXPENSE), NET r49 OTHER INCOME AND (EXPENSE), NET 75 98 r34 EMPLOYEES' PROFIT SHARING, CURRENT r35 EMPLOYEES' PROFIT SHARING, DEFERRED 2 r06 INTEGRAL RESULT OF FINANCING r24 INTEREST EXPENSE r42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 r45 OTHER FINANCE COSTS 0 0 0 0 r26 INTEREST INCOME r46 OTHER FINANCIAL PRODUCTS 0 0 0 0 r25 FOREIGN EXCHANGE GAIN (LOSS), NET 0 28 r28 RESULT FROM MONETARY POSITION 0 0 0 0 r10 INCOME TAXES r32 INCOME TAX, CURRENT 89 74 r33 INCOME TAX, DEFERRED 11 26 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount Amount r36 TOTAL SALES r37 TAX RESULT FOR THE YEAR r38 NET SALES (**) r39 OPERATING INCOME (**) r40 CONTROLLING INTEREST NET INCOME (**) r41 NET CONSOLIDATED INCOME (**) r47 OPERATIVE DEPRECIATION AND AMORTIZATION (**)RESTATED INFORMATION FOR THE LAST TWELVE MONTHS. QUARTERLY STATEMENTS OF INCOME FROM JANUARY 1 TO MARCH 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt02 COST OF SALES 58 58 rt03 GROSS PROFIT 42 42 rt04 GENERAL EXPENSES 21 18 rt05 INCOME (LOSS) AFTER GENERAL EXPENSES 21 24 rt08 OTHER INCOME AND (EXPENSE), NET 0 rt06 INTEGRAL RESULT OF FINANCING rt12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES 0 rt48 NON-ORDINARY ITEMS 0 0 0 0 rt09 INCOME BEFORE INCOME TAXES 15 14 rt10 INCOME TAXES 5 4 rt11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 10 10 rt14 DISCONTINUED OPERATIONS 0 0 0 0 rt18 NET CONSOLIDATED INCOME 10 10 rt19 NET INCOME OF MINORITY INTEREST 2 1 rt20 NET INCOME OF MAJORITY INTEREST 9 9 QUARTERLY STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt21 DOMESTIC 86 83 rt22 FOREIGN 14 17 rt23 TRANSLATED INTO DOLLARS (***) 1 1 rt08 OTHER INCOME AND (EXPENSE), NET rt49 OTHER INCOME AND (EXPENSE), NET 75 98 rt34 EMPLOYEES' PROFIT SHARING, CURRENT rt35 EMPLOYEES' PROFIT SHARING, DEFERRED 2 rt06 INTEGRAL RESULT OF FINANCING rt24 INTEREST EXPENSE rt42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 rt45 OTHER FINANCE COSTS 0 0 0 0 rt26 INTEREST INCOME rt46 OTHER FINANCIAL PRODUCTS 0 0 0 0 rt25 FOREIGN EXCHANGE GAIN (LOSS), NET 0 28 rt28 RESULT FROM MONETARY POSITION 0 0 0 0 rt10 INCOME TAXES rt32 INCOME TAX, CURRENT 89 74 rt33 INCOME TAX, DEFERRED 11 26 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. QUARTERLY STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount Amount rt47 OPERATIVE DEPRECIATION AND AMORTIZATION STATEMENTS OF CASH FLOWS (INDIRECT METHOD) MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing CONSOLIDATED REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount OPERATING ACTIVITIES e01 INCOME (LOSS) BEFORE INCOME TAXES e02 + (-) ITEMS NOT REQUIRING CASH e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e05 CASH FLOW BEFORE INCOME TAX e06 CASH FLOWS PROVIDED OR USED IN OPERATION e07 NET CASH FLOWS PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e09 CASH IN EXCESS (REQUIRED) FOR FINANCING ACTIVITIES FINANCING ACTIVITIES e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e11 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS e12 TRANSLATION DIFFERENCES IN CASH AND CASH EQUIVALENTS e13 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD e14 CASH AND CASH EQUIVALENTS AT END OF PERIOD STATEMENTS OF CASH FLOWS (INDIRECT METHOD) ANALYSIS OF MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing CONSOLIDATED REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount e02 + (-) ITEMS NOT REQUIRING CASH e15 + ESTIMATES FOR THE PERIOD e16 + PROVISIONS FOR THE PERIOD - - e17 + (-) OTHER UNREALIZED ITEMS e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e18 + DEPRECIATION AND AMORTIZATION FOR THE PERIOD * e19 (-) + GAIN OR LOSS ON SALE OF PROPERTY, PLANT AND EQUIPMENT - - e20 + IMPAIRMENT LOSS - - e21 (-) + EQUITY IN RESULTS OF ASSOCIATES AND JOINT VENTURES e22 (-) DIVIDENDS RECEIVED - - e23 (-) INTEREST INCOME - - e24 (-) + OTHER ITEMS e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e25 + ACCRUED INTEREST e26 + (-) OTHER ITEMS e06 CASH FLOWS PROVIDED OR USED IN OPERATION e27 + (-) DECREASE (INCREASE) IN ACCOUNTS RECEIVABLE e28 + (-) DECREASE (INCREASE) IN INVENTORIES e29 + (-) DECREASE (INCREASE) IN OTHER ACCOUNTS RECEIVABLE e30 + (-) INCREASE (DECREASE) IN SUPPLIERS e31 + (-) INCREASE (DECREASE) IN OTHER LIABILITIES e32 + (-) INCOME TAXES PAID OR RETURNED e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e33 - PERMANENT INVESTMENT IN SHARES e34 + DISPOSITION OF PERMANENT INVESTMENT IN SHARES - - e35 -INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT e36 + SALE OF PROPERTY, PLANT AND EQUIPMENT e37 -INVESTMENT IN INTANGIBLE ASSETS e38 + DISPOSITION OF INTANGIBLE ASSETS - - e39 - OTHER PERMANENT INVESTMENTS - - e40 + DISPOSITION OF OTHER PERMANENT INVESTMENTS - - e41 + DIVIDEND RECEIVED - - e42 + INTEREST RECEIVED - - e43 + (-) DECREASE (INCREASE) ADVANCES AND LOANS TO THIRD PARTIES - - e44 + (-) OTHER ITEMS e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e45 + BANK FINANCING - - e46 + STOCK MARKET FINANCING - - e47 + OTHER FINANCING - - e48 (-) BANK FINANCING AMORTIZATION e49 (-) STOCK MARKET FINANCING AMORTIZATION - - e50 (-) OTHER FINANCING AMORTIZATION e51 + (-) INCREASE (DECREASE) IN CAPITAL STOCK - - e52 (-) DIVIDENDS PAID - - e53 + PREMIUM ON ISSUANCE OF SHARES - - e54 + CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES - - e55 - INTEREST EXPENSE e56 - REPURCHASE OF SHARES - e57 + (-) OTHER ITEMS * IN CASE THIS AMOUNT IS DIFFERENT FROM THE R47 ACCOUNT, IT WILL HAVE TO EXPLAIN IN NOTES. RATIOS CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR P YIELD p01 NET INCOME TO NET SALES % % p02 NET INCOME TO STOCKHOLDERS' EQUITY (**) % % p03 NET INCOME TO TOTAL ASSETS (**) % % p04 CASH DIVIDENDS TO PREVIOUS YEAR NET INCOME % % p05 RESULT FROM MONETARY POSITION TO NET INCOME % % ACTIVITY p06 NET SALES TO NET ASSETS (**) times times p07 NET SALES TO FIXED ASSETS (**) times times p08 INVENTORIES TURNOVER (**) times times p09 ACCOUNTS RECEIVABLE IN DAYS OF SALES 86 days days p10 PAID INTEREST TO TOTAL LIABILITIES WITH COST (**) % % LEVERAGE p11 TOTAL LIABILITIES TO TOTAL ASSETS % % p12 TOTAL LIABILITIES TO STOCKHOLDERS' EQUITY times times p13 FOREIGN CURRENCY LIABILITIES TO TOTAL LIABILITIES % % p14 LONG-TERM LIABILITIES TO FIXED ASSETS % % p15 OPERATING INCOME TO INTEREST PAID times times p16 NET SALES TO TOTAL LIABILITIES (**) times times LIQUIDITY p17 CURRENT ASSETS TO CURRENT LIABILITIES times times p18 CURRENT ASSETS LESS INVENTORY TO CURRENT LIABILITIES times times p19 CURRENT ASSETS TO TOTAL LIABILITIES times times p20 AVAILABLE ASSETS TO CURRENT LIABILITIES % % (**)FOR THESE RATIOS, THE DATA TAKE INTO CONSIDERATION THE LAST TWELVE MONTHS. DATA PER SHARE CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR D Amount Amount d01 BASIC PROFIT PER ORDINARY SHARE (**) $ $ d02 BASIC PROFIT PER PREFERRED SHARE (**) $ $ d03 DILUTED PROFIT PER ORDINARY SHARE (**) $ $ d04 EARNINGS (LOSS) BEFORE DISCONTINUED OPERATIONS PER COMMON SHARE (**) $ $ d05 DISCONTINUED OPERATION EFFECT ON EARNING (LOSS) PER SHARE (**) $ $ d08 CARRYING VALUE PER SHARE $ $ d09 CASH DIVIDEND ACCUMULATED PER SHARE $ $ d10 DIVIDEND IN SHARES PER SHARE shares shares d11 MARKET PRICE TO CARRYING VALUE times times d12 MARKET PRICE TO BASIC PROFIT PER ORDINARY SHARE (**) times times d13 MARKET PRICE TO BASIC PROFIT PER PREFERRED SHARE (**) times times (**) TO CALCULATE THE DATA PER SHARE USE THE NET INCOME FOR THE LAST TWELVE MONTHS. FINANCIAL STATEMENT NOTES 1 CONSOLIDATED Final Printing S03:CASH AND AVAILABLE INVESTMENTS INCLUDES CASH AND CASH EQUIVALENTS FOR PS.35,496,,671,, 2, RESPECTIVELY. S07:OTHER CURRENTS ASSETS INCLUDES TEMPORARY INVESTMENTS FOR PS.2,800,,319,, 2, RESPECTIVELY. S31:DEFERRED LIABILITIES INCLUDES PS.17,443,572AND PS.16,453,, 2, RESPECTIVELY, OF A SHORT-TERM NATURE. (1) THE REPORT CONTAINS THE NOTES CORRESPONDING TO THE FINANCIAL STATEMENT AMOUNTS, INCLUDING THEIR BREAKDOWN OF MAIN CONCEPTS AND OTHER CONCEPTS. DERIVATIVE FINANCIAL INSTRUMENTS 1 CONSOLIDATED Final Printing PLEASE REFER TO OUR FORM 6-K FILED ONMAY 4, 2010. (1) THE REPORT CONTAINS THE NOTES CORRESPONDING TO THE FINANCIAL STATEMENT AMOUNTS, INCLUDING THEIR BREAKDOWN OF MAIN CONCEPTS AND OTHER CONCEPTS. ANALYSIS OF PAID CAPITAL STOCK CONSOLIDATED Final Printing CAPITAL STOCK NUMBER OF SHARES (Thousands of Mexican Pesos) NOMINAL VALID FIXED VARIABLE FREE SERIES VALUE COUPON PORTION PORTION MEXICAN SUBSCRIPTION FIXED VARIABLE A 0 0 0 0 0 B 0 0 0 0 D 0 0 0 0 L 0 0 0 0 TOTAL 0 0 TOTAL NUMBER OF SHARES REPRESENTING THE PAID CAPITAL STOCK ON THE DATE OF THE INFORMATION : NOTES: THE TABLE ABOVE REFLECTS OUTSTANDING SHARES PLUS THE SHARES REPURCHASED AND REPRESENTS THE TOTAL NUMBER OF SHARES ISSUED. SEE NOTE 5 TO CONSOLIDATED FINANCIAL STATEMENTS. EFFECTIVE MARCH 22, 2006, CHANGE FROM 20 TO 5 CPOS, REPRESENTINGEACH GDS. GENERAL DATA OF ISSUER COMPANY'S NAME: GRUPO TELEVISA, S.A.B. ADDRESS: AV. VASCO DE QUIROGA # 2000 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-20-00 FAX: 5261-24-94 INTERNET ADDRESS: www.televisa.com.mx TAX DATA OF THE ISSUER COMPANY TAX CODE: GTE901219GK3 ADDRESS: AV. VASCO DE QUIROGA # 2000 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. EXECUTIVES DATA BMV POSITION: CHAIRMAN OF THE BOARD POSITION: CHAIRMAN OF THE BOARD NAME: SR. EMILIO FERNANDO AZCÁRRAGA JEAN ADDRESS: AV. CHAPULTEPEC # 28 PISO 1 NEIGHBORHOOD: DOCTORES ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-20-00 FAX: 5261-20-00 E-MAIL: ir@televisa.com.mx BMV POSITION: GENERAL DIRECTOR POSITION: PRESIDENT AND CHIEF EXECUTIVE OFFICER NAME: SR. EMILIO FERNANDO AZCÁRRAGA JEAN ADDRESS: AV. CHAPULTEPEC # 28 PISO 1 NEIGHBORHOOD: DOCTORES ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-20-00 FAX: 5261-20-00 E-MAIL: ir@televisa.com.mx BMV POSITION: FINANCE DIRECTOR POSITION: CHIEF FINANCIAL OFFICER NAME: LIC. SALVIFOLCH VIADERO ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-25-80 FAX: 5261-20-39 E-MAIL: sfolch@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING CORPORATE INFORMATION POSITION: VICE PRESIDENT - LEGAL AND GENERAL COUNSEL NAME: LIC. JOAQUÍN BALCÁRCEL SANTA CRUZ ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-33 FAX: 5261-25-46 E-MAIL: jbalcarcel@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING SHARE REPURCHASE INFORMATION POSITION: DIRECTOR FINANCIAL OFFICER NAME: LIC. GUADALUPE PHILLIPS MARGAIN ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-21-35 FAX: 5261-25-24 E-MAIL: gphilips@televisa.com.mx BMV POSITION: RESPONSIBLE FOR LEGAL MATTERS POSITION: VICE PRESIDENT - LEGAL AND GENERAL COUNSEL NAME: LIC. JOAQUÍN BALCÁRCEL SANTA CRUZ ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-33 FAX: 5261-25-46 E-MAIL: jbalcarcel@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING FINANCIAL INFORMATION POSITION: DIRECTOR OF CORPORATE FINANCIAL INFORMATION NAME: C.P.C. JOSÉ RAÚL GONZÁLEZ LIMA ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-25-77 FAX: 5261-20-43 E-MAIL: rglima@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING RELEVANT EVENTS POSITION: DIRECTOR OF INVESTOR RELATIONS NAME: LIC. CARLOS MADRAZO VILLASEÑOR ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-45 FAX: 5261-24-94 E-MAIL: cmadrazov@televisa.com.mx BMV POSITION: RESPONSIBLE OF INFORMATION TO INVESTORS POSITION: DIRECTOR OF INVESTOR RELATIONS NAME: LIC. CARLOS MADRAZO VILLASEÑOR ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-45 FAX: 5261-24-94 E-MAIL: cmadrazov@televisa.com.mx BMV POSITION: SECRETARY OF THE BOARD OF DIRECTORS POSITION: EXTERNAL GENERAL COUNSEL NAME: LIC. RICARDO MALDONADO YÁÑEZ ADDRESS: MONTES URALES # 505, PISO 3 NEIGHBORHOOD: LOMAS DE CHAPULTEPEC ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5201-74-47 FAX: 5520-10-65 E-MAIL: rmaldonado@macf.com.mx BMV POSITION: RESPONSIBLE FOR PAYMENT POSITION: DIRECTOR OF CORPORATE FINANCIAL INFORMATION NAME: C.P.C. JOSÉ RAÚL GONZÁLEZ LIMA ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-25-77 FAX: 5261-20-43 E-MAIL: rglima@televisa.com.mx BOARD OF DIRECTORS POSITION: PRESIDENT NAME: EMILIO FERNANDO AZCÁRRAGA JEAN POSITION: DIRECTOR NAME: EMILIO FERNANDO AZCÁRRAGA JEAN POSITION: DIRECTOR NAME: ALFONSO DE ANGOITIA NORIEGA POSITION: DIRECTOR NAME: JULIO BARBA HURTADO POSITION: DIRECTOR NAME: JOSÉ ANTONIO BASTÓN PATIÑO POSITION: DIRECTOR NAME: MANUEL J. CUTILLAS COVANI POSITION: DIRECTOR NAME: MICHAEL LARSON POSITION: DIRECTOR NAME: FERNANDO SENDEROS MESTRE POSITION: DIRECTOR NAME: BERNARDO GÓMEZ MARTÍNEZ POSITION: DIRECTOR NAME: CLAUDIO X. GONZÁLEZ LAPORTE POSITION: DIRECTOR NAME: ENRIQUE KRAUZE KLEINBORT POSITION: DIRECTOR NAME: ALEJANDRO QUINTERO ÍÑIGUEZ POSITION: DIRECTOR NAME: FRANCISCO JOSÉ CHÉVEZ ROBELO POSITION: DIRECTOR NAME: CARLOS FERNÁNDEZ GONZÁLEZ POSITION: DIRECTOR NAME: JOSÉ ANTONIO FERNÁNDEZ CARBAJAL POSITION: DIRECTOR NAME: LORENZO ALEJANDRO MENDOZA GIMÉNEZ POSITION: DIRECTOR NAME: PEDRO CARLOS ASPE ARMELLA POSITION: DIRECTOR NAME: ALBERTO BAILLERES GONZÁLEZ POSITION: DIRECTOR NAME: ROBERTO HERNÁNDEZ RAMÍREZ POSITION: DIRECTOR NAME: GERMÁN LARREA MOTA VELASCO POSITION: DIRECTOR NAME: ENRIQUE FRANCISCO J. SENIOR HERNÁNDEZ POSITION: ALTERNATE DIRECTOR NAME: JOAQUÍN BALCÁRCEL SANTA CRUZ POSITION: ALTERNATE DIRECTOR NAME: SALVI RAFAEL FOLCH VIADERO POSITION: ALTERNATE DIRECTOR NAME: JORGE AGUSTÍN LUTTEROTH ECHEGOYEN POSITION: ALTERNATE DIRECTOR NAME: RAFAEL CARABIAS PRÍNCIPE POSITION: ALTERNATE DIRECTOR NAME: LEOPOLDO GÓMEZ GONZÁLEZ BLANCO POSITION: ALTERNATE DIRECTOR NAME: FÉLIX JOSÉ ARAUJO RAMÍREZ POSITION: ALTERNATE DIRECTOR NAME: JOSÉ LUIS FERNÁNDEZ FERNÁNDEZ POSITION: ALTERNATE DIRECTOR NAME: RAÚL MORALES MEDRANO POSITION: ALTERNATE DIRECTOR NAME: ALBERTO MONTIEL CASTELLANOS POSITION: ALTERNATE DIRECTOR NAME: HERBERT ALLEN III POSITION: SECRETARY OF THE BOARD OF DIRECTORS NAME: RICARDO MALDONADO YÁÑEZ ANALYSIS OF INVESTMENTS IN SHARES SUBSIDIARIES CONSOLIDATED Final Printing NUMBER % COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP 1 CABLESTAR, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 2 CORPORATIVO VASCO DE QUIROGA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 3 CVQ ESPECTACULOS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 4 DTH EUROPA, S.A. PROMOTION AND DEVELOPMENT OF COMPANIES 5 EDITORA FACTUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 6 EDITORIAL TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 7 EN VIVO US HOLDING, LLC PROMOTION AND DEVELOPMENT OF COMPANIES 1 8 FACTUM MAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 9 GRUPO DISTRIBUIDORAS INTERMEX, S.A. DE C.V. DISTRIBUTION OF BOOKS AND MAGAZINES 10 GRUPO TELESISTEMA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 11 KAPA CAPITAL, S.A. DE C.V. SOFOM E.N.R. PROMOTION AND DEVELOPMENT OF COMPANIES 12 KASITUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 13 MULTIMEDIA TELECOM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 14 MULTIMEDIA CTI, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 15 PAXIA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 16 PROMO-INDUSTRIAS METROPOLITANAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 17 SOMOS TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 18 SISTEMA RADIOPOLIS, S.A. DE C.V. COMMERCIALIZATION OF RADIO PROGRAMMING 19 TELEPARABOLAS, S.L. TV CABLE COMMERCIALIZATION 20 TELESISTEMA MEXICANO, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 21 TELEVISA ARGENTINA, S.A. COMMERCIAL OPERATION OF TELEVISION 22 TELEVISA ENTERPRISES, INC PROMOTION AND DEVELOPMENT OF COMPANIES 23 TELEVISA JUEGOS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 24 TELEVISA USA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 49 25 TELEVISION INDEPENDIENTE DE MEXICO, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 26 TSM CAPITAL, S.A. DE C.V. SOFOM E.N.R. PROMOTION AND DEVELOPMENT OF COMPANIES 27 CAPITALIZED INTEGRAL COST OF FINANCING FOR THE YEARS 1994, 1995, 1 - - ANALYSIS OF INVESTMENTS IN SHARES ASSOCIATES CONSOLIDATED Final Printing TOTAL AMOUNT NUMBER % (Thousands of Mexican Pesos) COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP ACQUISITION BOOK COST VALUE 1 ARGOS COMUNICACION, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. 2 PRODUCTORA Y COMERC. DE TV, S.A. DE C.V. TV CABLE TRANSMISSION 49 49 3 CABLE SISTEMA DE VICTORIA, S.A. DE C.V. TV CABLE TRANSMISSION 1 4 CENTROS DE CONOCIMIENTO TECNOLOGICO, S.A. DE C.V. EDUCATION 5 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A. DE C.V. CARRIER AIRLINE 6 CORPORATIVO TD SPORTS, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 7 DIBUJOS ANIMADOS MEXICANOS DIAMEX, S.A. DE C.V. PRODUCTION OF ANIMATED CARTOONS 8 EDITORIAL CLIO, LIBROS Y VIDEOS, S.A. DE C.V. PUBLISHING AND PRINTING OF BOOKS AND MAGAZINES 9 ENDEMOL LATINO, N.A., LLC. COMMERCIALIZATION OF TELEVISION PROGRAMMING 1 10 ENDEMOL MEXICO, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 25 11 GESTORA DE INVERSIONES AUDIOVISUALES LA SEXTA, S.A. COMMERCIALIZATION OF TELEVISION PROGRAMMING 12 MAS FONDOS, S.A. DE C.V. MUTUAL FUND DISTRIBUTION COMPANY 13 OCESA ENTRETENIMIENTO, S.A. DE C.V. LIVE ENTERTAINMENT IN MEXICO 14 TELEVISORA DEL YAQUI, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. TOTAL INVESTMENT IN ASSOCIATES OTHER PERMANENT INVESTMENTS TOTAL CREDITS BREAKDOWN (Thousands of Mexican Pesos) CONSOLIDATED Final Printing AMORTIZATION OF CREDITS DENOMINATED IN PESOS (Thousands of $) AMORTIZATION OF CREDITS IN FOREIGN CURRENCY (Thousands of $) WITH FOREIGN DATE OF AMORTIZATION INTEREST TIME INTERVAL TIME INTERVAL CREDIT TYPE / INSTITUTION INSTITUTION CONTRACT DATE RATE CURRENT UNTIL 1 UNTIL 2 UNTIL 3 UNTIL 4 UNTIL 5 CURRENT UNTIL 1 UNTIL 2 UNTIL 3 UNTIL 4 UNTIL 5 YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR BANKS FOREIGN TRADE SECURED COMMERCIAL BANKS BANAMEX, S.A. NA 4/20/2006 4/20/2016 INBURSA, S.A. NA 10/22/2004 4/23/2012 SANTANDER SERFIN NA 4/21/2006 4/21/2016 TIIE+.24 BANCO MERCANTIL DEL NORTE,S.A. NA 1/16/2005 4/16/2010 7.80% BANCO MERCANTIL DEL NORTE,S.A. NA 8/16/2005 6/25/2010 TIIE+1.50 BANAMEX, S.A. NA 10/2/2009 6/30/2010 TIIE+2.20 JP MORGAN CHASE BANK, NA. YES 12/21/2007 12/21/2012 3MLIBOR+.525 JP MORGAN CHASE BANK, NA. YES 12/1/2007 12/19/2012 3MLIBOR+.600 OTHER TOTAL BANKS - STOCK MARKET LISTED STOCK EXCHANGE UNSECURED SECURED PRIVATE PLACEMENTS UNSECURED HOLDERS NA 5/9/2007 5/11/2037 HOLDERS YES 9/14/2001 9/13/2011 HOLDERS YES 3/11/2002 3/11/2032 HOLDERS YES 3/18/2005 3/18/2025 HOLDERS YES 5/6/2008 5/15/2018 HOLDERS YES 11/15/2005 11/15/2015 HOLDERS YES 11/23/2009 1/15/2040 SECURED TOTAL STOCK MARKET 0 0 0 0 0 0 0 0 0 SUPPLIERS VARIOUS NA 3/31/2010 3/31/2011 0 0 0 0 0 VARIOUS YES 3/31/2010 3/31/2011 0 0 0 0 0 TOTAL SUPPLIERS 0 0 0 0 0 0 0 0 0 0 OTHER LOANS WITH COST (S) VARIOUS NA 6/1/2009 8/1/2013 VARIOUS 0 VARIOUS YES 5/1/2007 11/15/2022 VARIOUS TOTAL OTHER LOANS WITH COST 0 OTHER CURRENT LIABILITIES WITHOUT COST (S26) VARIOUS NA 0 VARIOUS YES 0 TOTAL CURRENT LIABILITIES WITHOUT COST 0 - TOTAL NOTES THE EXCHANGE RATES FOR THE CREDITS DENOMINATEDIN FOREIGN CURRENCY WERE AS FOLLOWS: $ PESOS PER U.S. DOLLAR PESOS PER CHILEAN PESO IT DOESN'T INCLUDE LIABILITIES OF TAXES PAYABLE IN FOREIGN CURRENCY AND MEXICAN PESOS (REF S25 TAXES PAYABLE) OF PS.125,,295, RESPECTIVELY, FOR EFFECTS OF VALIDATION OF THE SYSTEM. MONETARY FOREIGN CURRENCY POSITION (Thousands of Mexican Pesos) CONSOLIDATED Final Printing DOLLARS (1) OTHER CURRENCIES (1) TOTAL TRADE BALANCE THOUSANDS THOUSANDS THOUSANDS THOUSANDS THOUSANDS OF DOLLARS OF PESOS OF DOLLARS OF PESOS OF PESOS MONETARY ASSETS LIABILITIES POSITION SHORT-TERM LIABILITIES POSITION LONG-TERM LIABILITIES POSITION NET BALANCE NOTES MONETARY ASSETS INCLUDE U.S.$54,413,-TERM HELD-TO-MATURITY INVESTMENTS AND U.S.$219,817,-FOR-SALE INVESTMENTS. (1)THE EXCHANGE RATES USED FOR TRANSLATION WERE AS FOLLOWS : PS. PESOS PER U.S. DOLLAR PESOS PER EURO PESOS PER CANADIAN DOLLAR PESOS PER ARGENTINEAN PESO PESOS PER URUGUAYAN PESO PESOS PER PANAMANIAN BALBOA PESOS PER CHILEAN PESO PESOS PER COLOMBIAN PESO PESOS PER PERUVIAN NUEVO SOL PESOS PER SWISS FRANC PESOS PER STRONG BOLIVAR PESOS PER BRAZILIAN REAL PESOS PER STERLING LIBRA PESOS PER CHINESE YUAN PESOS PER JAPANESE YEN PESOS PER AUSTRALIAN DOLLAR THE FOREIGN CURRENCY OF LONG-TERM LIABILITIES FOR PS.34,575,: REF. S27 LONG-TERM LIABILITIES PS. REF. S69 OTHER LONG-TERM LIABILITIES PS. DEBT INSTRUMENTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing FINANCIAL RESTRICTIONS OF LONG-TERM DEBT SECURITIES THE AGREEMENTS OF THEU.S.$(OF WHICH APPROXIMATELY U.S.$71.9 MILLION ARE OUTSTANDING AS OF MARCH 31, 2010), U.S.$, U.S.$, U.S.$, PS. 4,, AND U.S.$, S.A.B. WITH MATURITY IN 2011, 2018, 2025, 2032, 2, RESPECTIVELY, CONTAINS CERTAIN COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND ITS SUBSIDIARIES ENGAGED IN TELEVISION OPERATIONS TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS OR SIMILAR TRANSACTIONS. THE AGREEMENT OF THE U.S.$, ISSUED BY CABLEMÁS, S.A. DE C.V. ("CABLEMÁS"), WITH MATURITY IN 2015, CONTAINS CERTAIN COVENANTS THAT LIMITTHE ABILITY OF CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES WITH RESPECT TO INDEBTEDNESS,RESTRICTED PAYMENTS, DIVIDENDS, INVESTMENTS, ASSET SALES, AND CERTAIN MERGERS AND CONSOLIDATIONS. COMPLIANCE OF FINANCIAL RESTRICTIONS AT MARCH 31, 2010, THE GROUP WAS IN COMPLIANCE WITH THE FINANCIAL RESTRICTIONS OF THE CONTRACTS RELATED TO THE LONG-TERM SENIOR NOTES DESCRIBED ABOVE. PLANTS, COMMERCE CENTERS OR DISTRIBUTION CENTERS CONSOLIDATED Final Printing PLANT OR CENTER ECONOMIC ACTIVITY PLANT UTILIZATION CAPACITY (%) TELEVISION: 0 0 CORPORATIVO SANTA FE HEADQUARTERS 0 0 TELEVISA SAN ANGEL PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 TELEVISA CHAPULTEPEC PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 REAL ESTATE LAND AND UNOCCUPIED BUILDING, 0 0 PARKING LOTS, ADMINISTRATIVE 0 0 OFFICES, RADIO ANTENNAS, 0 0 TELEVISION STATION FACILITIES. 0 0 TRANSMISSION STATIONS BROADCAST STATIONS. 0 0 PUBLISHING: 0 0 EDITORIALS ADMINISTRATION, SALES, PRODUCTION, 0 0 STORAGE AND DISTRIBUTION OF 0 0 MAGAZINES AND NEWSPAPERS. 0 0 RADIO: 0 0 SISTEMA RADIOPOLIS, S.A. DE C.V. BROADCAST STATIONS. 0 0 CABLE TELEVISION: 0 0 CABLEVISION, S.A. DE C.V. CABLE TELEVISION, SIGNAL CONDUCTION 0 0 AND TRANSMISSION EQUIPMENT. 0 0 OTHER BUSINESSES: 0 0 IMPULSORA DEL DEPORTIVO - SOCCER, SOCCER TEAMS, TRAINING 0 0 NECAXA, S.A. DE C.V. AND CLUB FACILITIES, ADMINISTRATIVE OFFICES AND 0 0 DE FUTBOL AMERICA, S.A. DE C.V. THE AZTECA STADIUM. 0 0 NOTES MAIN RAW MATERIALS CONSOLIDATED Final Printing MAIN DOM. COST MAIN RAW SUPPLIERS ORIGIN SUBST. PRODUCTION (%) PROGRAMS AND FILMS CHURUBUSCO, S.A.DE C.V. DOMESTIC CINEMATO GRAFICA, RODRIGUEZ, S.A.DE C.V. DOMESTIC CIMA FILMS, S.A. DE C.V. DOMESTIC CINEMATO- GRAFICA CALDERON, S.A. DOMESTIC CINEMATOGRAFICA FILMEX, S.A.DE C.V. DOMESTIC DIRSOL S.A. DE C.V. DOMESTIC DISTRIBUI- DORA ROMARI, S.A.DE C.V. DOMESTIC ESTUDIO MEXICO FILMS, S.A. DE C.V. DOMESTIC FILMADORA MEXICANA, S.A. DOMESTIC GUSSI, S.A. DE C.V. DOMESTIC PAEZ CREATIVOS, S.A. DE C.V. DOMESTIC PELICULAS Y VIDEOS INTERNACIO NALES, S.A. DE C.V. DOMESTIC PRODUCCIONES MATOUK, S.A. DE C.V. DOMESTIC OTHER ALFRED HABER DISTRIBUTION, INC. FOREIGN NO ALLIANCE ATLAN- TIS INTERNATIONAL DISTRIBUTION FOREIGN NO BUENAVISTA INTERNATIONAL, INC. FOREIGN NO CBS STUDIOS, INC. FOREIGN NO DH (NETHERLANDS) BV FOREIGN NO GUINNESS WORLD RECORDS LIMITED FOREIGN NO INDEPENDENT INTERNATIONAL TELEVISION, INC. FOREIGN NO METRO GOLDWYN MAYER INTERNATI ONAL FOREIGN NO MTV NETWORKS A DIVISION OF VIACOM, INT. FOREIGN NO PARAMOUNT PICTURES GLOBAL FOREIGN NO RCN TELEVISION, INC. FOREIGN NO SONY PICTURES TELEVISION INTERNATIONAL FOREIGN NO TELEMUNDO TELEVISION STUDIOS, LLC. FOREIGN NO TOEI ANIMATION CO, LTD. FOREIGN NO TWENTIETH CENTURY FOX INTERNATIONAL FOREIGN NO UNIVERSAL STUDIOS INTER- NATIONAL, LLC. FOREIGN NO WARNER BROS. INTERNATIONAL TELEVISION FOREIGN NO OTHER COAXIAL CABLE RG MAYA 60 NACIONAL DE CONDUCTORES, S.A. DE C.V. DOMESTIC HILTIBOLT HILTIMEXICANA, S.A. DE C.V. FOREIGN NO TWO OUTLET DEVICE AC 200 TVC CORPORATION FOREIGN YES COUCHE PAPER PAPELERA LOZANO, S.A. DOMESTIC PAPELES PLANOS DOMESTIC POCHTECA PAPEL, S.A DOMESTIC ABASTECE DORA LUMEN, S.A. DOMESTIC CELUPAL INTERNACIONAL DOMESTIC PAPEL, S.A. DOMESTIC PAPELERA PROGRESO, S.A. DOMESTIC STORAM ENSON FOREIGN NO BULKLEY DUNTON FOREIGN NO ALBACROME FOREIGN YES CENTRAL NATIONAL GOTTESMAN FOREIGN NO ABITIBI BOWATER, INC. FOREIGN YES PAPER AND IMPRESSION SERVICIOS PROFESIONALES DE IMPRESION DOMESTIC METROCOLOR, S.A. DOMESTIC REPRODU- CCIONES FOTOME- CANICAS, S.A. DOMESTIC PRODUCTORA CO- MERCIALIZADORA Y EDITORES DE LI- BROS , S.A. DE C.V. DOMESTIC LITOGRAFICA MAGNO GRAF, S.A. DOMESTIC WORLD COLOR MEXICO, S.A. DOMESTIC OFFSET MULTICOLOR, S.A. DE C.V. DOMESTIC IMPRESORA Y EDITORA INFAGON, S.A. DOMESTIC PRO-OFFSET EDI- TORIAL, LTDA. FOREIGN YES EDITORA GEMINIS, S.A. FOREIGN YES EDITORES, S.A. FOREIGN YES EDITORIAL LA PATRIA, S.A. FOREIGN YES PRINTER COLOM- BIANA, S.A. FOREIGN YES RR DONNELLEY FOREIGN NO GRUPO OP GRAFICAS, S.A. FOREIGN YES AGSTROM GRAPHICS FOREIGN YES QUEBECOR WORLD BOGOTA, S.A. FOREIGN YES ALBACROME, INC. FOREIGN YES NOTES SALES DISTRIBUTION BY PRODUCT SALES CONSOLIDATED Final Printing NET SALES MARKET MAIN MAIN PRODUCTS VOLUME AMOUNT SHARE TRADEMARKS CUSTOMERS (THOUSANDS) (%) DOMESTIC SALES INTERSEGMENT ELIMINATIONS TELEVISION BROADCASTING: ADVERTISED TIME SOLD (HALF HOURS) 1 TELEFONOS DE MEXICO, S.A.B. DE C.V. COMPAÑÍA PROCTER & GAMBLE DE MEXICO, S. DE R. L. DE C.V. BIMBO, S.A. DE C.V. PEGASO PCS, S.A. DE C.V. THE COCA-COLA EXPORT CORPORATION SUCURSAL EN MEXICO UNILEVER DE MEXICO, S. DE R.L. DE C.V. KIMBERLY CLARK DE MEXICO, S.A. DE C.V. MARCAS NESTLE, S.A DE C.V. MARKETING MODELO, S.A DE C.V. GENOMMA LAB INTERNACIONAL, S.A. DE C.V. OTHER INCOME VARIOUS PAY TELEVISION NETWORKS: SALE OF SIGNALS T.V. CABLE DE PROVINCIA, S.A. DE C.V. CABLEVISION DE SALTILLO, S.A. DE C.V. MEGA CABLE, S.A. DE C.V. CABLEVISION RED, S.A. TELECABLE DEL ESTADO DE MEXICO, S.A. DE C.V. TVI NACIONAL, S.A. DE C.V. TELEVICABLE DEL CENTRO, S.A. DE C.V. ADVERTISED TIME SOLD EL PALACIO DE HIERRO, S.A DE C.V. TOYOTA MOTORS SALE DE MEXICO, S. DE R.L. DE C.V. L.G. ELECTRONICS MEXICO, S.A DE C.V. SUAVE Y FACIL, S.A. DE C.V. HERSHEY MEXICO, S. DE R.L. DE C.V. COMBE DE MEXICO, S. DE R.L. DE C.V. MARCAS NESTLE, S.A DE C.V. ELI LILLY Y COMPAÑÍA DE MEXICO, S.A. DE C.V. KELLOGG COMPANY MEXICO, S. DE R.L. DE C.V. PUBLISHING: MAGAZINE CIRCULATION TV Y NOVELAS MAGAZINE, GENERAL PUBLIC (AUDIENCE) MEN´S HEALTH MAGAZINE, DEALERS VANIDADES MAGAZINE COMMERCIAL CENTERS (MALLS) COSMOPOLITAN MAGAZINE NATIONAL GEOGRAPHIC MAGAZINE AUTOMOVIL PANAMERICANO MAGAZINE TU MAGAZINE SOY AGUILA MAGAZINE MUY INTERESANTE MAGAZINE BIG BANG MAGAZINE SKY VIEW MAGAZINE ATREVETE A SOÑAR MAGAZINE COCINA FACIL MAGAZINE PUBLISHING FRABEL, S.A. DE C.V. KIMBERLY CLARK DE MEXICO, S.A. DE C.V. DILTEX, S.A. DE C.V. WATA GROUP, S.A. DE C.V. FORD MOTOR COMPANY, S.A. DE C.V. FABRICAS DE CALZADO ANDREA, S.A. DE C.V. MARY KAY COSMETICS DE MEXICO, S.A. DE C.V. VOLKSWAGEN DE MEXICO, S.A. DE C.V. TELEFONOS DE MEXICO, S.A.B. DE C.V. COMPAÑIA PROCTER & GAMBLE DE MEXICO, S. DE R.L DE C.V. OTHER INCOME VARIOUS SKY : DTH BROADCAST SATELLITE SKY SUBSCRIBERS PAY PER VIEW CHANNEL COMMERCIALIZATION KELLOGG COMPANY MEXICO, S. DE R.L. DE C.V. HERSHEY MEXICO, S. DE R.L. DE C.V. L.G. ELECTRONICS MEXICO, S.A DE C.V. SIGMA ALIMENTOS COMERCIAL, S.A. DE C.V. CABLE AND TELECOM: DIGITAL SERVICE CABLEVISION Y CABLEMAS SUBSCRIBERS INTERNET SERVICES SERVICE INSTALLATION PAY PER VIEW HERSHEY MEXICO, S. DE R.L. DE C.V. CHANNEL COMMERCIALIZATION KELLOGG COMPANY MEXICO, S. DE R.L. DE C.V. TELEPHONY L.G. ELECTRONICS MEXICO, S.A DE C.V. TELECOMMUNICATIONS OTHER OTHER BUSINESSES: DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS OPERADORA COMERCIAL DE DESARROLLO, S.A. DE C.V. CINEMAS LUMIERE, S.A. DE C.V. OPERADORA DE CINEMAS, S.A. DE C.V. LATIN AMERICA MOVIE THEATRES, S.A. PI DE C.V. CINEMARK DE MEXICO, S.A. DE C.V. QUALITY FILMS, S. DE R.L. DE C.V. GENERAL PUBLIC (AUDIENCE) SPECIAL EVENTS AND SHOW PROMOTION CLUB DE FUTBOL AMERICA GENERAL PUBLIC (AUDIENCE) ESTADIO AZTECA FEDERACION MEXICANA DE FUTBOL, A.C. INTERNET SERVICES ESMAS.COM RADIOMOVIL DIPSA, S.A. DE C.V. PEGASO PCS, S.A. DE C.V. MYALERCOM, S.A. IUSACELL, S.A. DE C.V. THE COCA-COLA EXPORT CORPORATION SUCURSAL EN MEXICO GAMING PLAY CITY GENERAL PUBLIC (AUDIENCE) MULTIJUEGOS ADVERTISED TIME SOLD IN RADIO PEGASO, PCS, S.A. DE C.V. MARKETING MODELO, S.A DE C.V. PROPIMEX, S.A.DE C.V. TIENDAS COMERCIAL MEXICANA, S.A. DE C.V. UNILEVER DE MEXICO, S. DE R.L. DE C.V. CERVEZAS CUAUHTEMOC MOCTEZUMA, S.A. DE C.V. CORPORACION NORTEAMERICANA, S.A. DE C.V. PUBLISHING DISTRIBUTION: HOLA MEXICO MAGAZINE VARIOUS EL SOLITARIO MAGAZINE GENERAL PUBLIC (AUDIENCE) WWWE LUCHA LIBRE AMERICANA MAGAZINE DEALERS MAESTRA PREESCOLAR MAGAZINE COMMERCIAL CENTERS (MALLS) MAESTRA DE PRIMARIA PRIMER CICLO MAGAZINE TV NOTAS MAGAZINE FOREIGN SALES INTERSEGMENT ELIMINATIONS TELEVISION BROADCASTING: ADVERTISING TIME SOLD INITIATIVE MEDIA, INC. HORIZON MEDIA GROUP MOTION ZENITHGPE OTHER INCOME VARIOUS PAY TELEVISION NETWORKS: SALES OF SIGNALS DIRECTV LATIN AMERICA GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV DIRECTV CHILE TELEVISION MERCURY MEDIA BJ GLOBAL DIRECT, INC. ADVERTISING TIME SOLD PLAY PUBLICIDAD, INC. ROMA RICCI CORPORATION SPHERE MARKETING CAPITAL MEDIA GROUP, INC. PROGRAMMING EXPORT: PROGRAMMING AND ROYALTIES TELEVISA CIA PERUANA DE RADIODIFUSIÓN TELEVISA TELEARTE, S.A. TELEVISA RCN TELEVISION, S.A. PUBLISHING: MAGAZINE CIRCULATION T.V. Y NOVELAS MAGAZINE GENERAL PUBLIC (AUDIENCE) GENTE MAGAZINE DEALERS PAPARAZZI MAGAZINE COMMERCIAL CENTERS (MALLS) VANIDADES MAGAZINE COSMOPOLITAN MAGAZINE TUMAGAZINE BILINKEN MAGAZINE PARA TI MAGAZINE CONDORITO MAGAZINE PUBLISHING PROCTER & GAMBLE L´OREAL UNILEVER ANDINA COLOMBIA LTDA P & G PRESTIGE SKY: DTH BROADCAST SATELLITE SKY SUBSCRIBERS CABLE AND TELECOM: TELECOMMUNICATIONS SUBSCRIBERS OTHER BUSINESSES: SPECIAL EVENTS AND SHOW PROMOTION CLUB DE FUTBOL AMERICA PUBLISHING DISTRIBUTION: SELECCIONES MAGAZINE GENERAL PUBLIC (AUDIENCE) ABC MIS PRIMEROS PASOS MAGAZINE DEALERS HOLA MAGAZINE COMMERCIAL CENTERS (MALLS) EL CUERPO HUMANO MAGAZINE EL FEDERAL MAGAZINE SEMANA MAGAZINE, VEA MAGAZINE MAGALY TV MAGAZINE DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS 90 WARNER BROS ENTERTAINMENT, INC. TOTAL SALES DISTRIBUTION BY PRODUCT FOREIGN SALES CONSOLIDATED Final Printing NET SALES MAIN MAIN PRODUCTS VOLUME AMOUNT DESTINATION TRADEMARKS CUSTOMERS (THOUSANDS) FOREIGN SALES TELEVISION BROADCASTING: ADVERTISING TIME SOLD UNITED STATES OF AMERICA INITIATIVE MEDIA, INC. HORIZON MEDIA GROUP MOTION OTHER INCOME UNITED STATES OF AMERICA VARIOUS PAY TELEVISION NETWORKS: SALES OF SIGNALS SPAIN DIRECTV LATIN AMERICA ARGENTINA GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV CHILE DIRECTV CHILE TELEVISION GUATEMALA DIRECTV ARGENTINA COLOMBIA ECHOSTAR SATELLITE CORPORATION UNITED STATES OF AMERICA PROGRAMMING EXPORT: PROGRAMMING AND ROYALTIES UNITED STATES OF AMERICA TELEVISA CIA PERUANA DE RADIODIFUSIÓN CENTRAL AMERICA TELEVISA TELEARTE, S.A. CARIBBEAN TELEVISA RCN TELEVISION, S.A. EUROPE TELEVISA SOUTH AMERICA TELEVISA AFRICA TELEVISA ASIA TELEVISA OTHER BUSINESSES: SPECIAL EVENTS AND SHOW PROMOTION UNITED STATES OF AMERICA CLUB DE FUTBOL AMERICA DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS 90 UNITED STATES OF AMERICA WARNER BROS ENTERTAINMENT, INC. INTERSEGMENT ELIMINATIONS SUBSIDIARIES ABROAD TELEVISION BROADCASTING: ADVERTISING TIME SOLD UNITED STATES OF AMERICA INITIATIVE MEDIA, INC. HORIZON MEDIA GROUP MOTION PAY TELEVISION NETWORKS: SALES OF SIGNALS SPAIN DIRECTV LATIN AMERICA ARGENTINA GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV CHILE DIRECTV CHILE TELEVISION GUATEMALA DIRECTV ARGENTINA COLOMBIA ECHOSTAR SATELLITE CORPORATION UNITED STATES OF AMERICA ADVERTISING TIME SOLD MERCURY MEDIA BJ GLOBAL DIRECT, INC. SPHERE MARKETING CAPITAL MEDIA GROUP, INC. PUBLISHING: MAGAZINE CIRCULATION GUATEMALA AND COSTA RICA T.V. Y NOVELAS MAGAZINE GENERAL PUBLIC (AUDIENCE) UNITED STATES OF AMERICA GENTE MAGAZINE DEALERS PANAMA PAPARAZZI MAGAZINE COMMERCIAL CENTERS (MALLS) SOUTH AMERICA VANIDADES MAGAZINE CENTRAL AMERICA COSMOPOLITAN MAGAZINE TUMAGAZINE BILINKEN MAGAZINE PARA TI MAGAZINE CONDORITO MAGAZINE PUBLISHING PROCTER & GAMBLE L´OREAL UNILEVER ANDINA COLOMBIA LTDA P & G PRESTIGE SKY: DTH BROADCAST SATELLITE CENTRAL AMERICA SKY SUBSCRIBERS CABLE AND TELECOM: TELECOMMUNICATIONS UNITED STATES OF AMERICA SUBSCRIBERS OTHER BUSINESSES: PUBLISHING DISTRIBUTION PANAMA SELECCIONES MAGAZINE GENERAL PUBLIC (AUDIENCE) SOUTH AMERICA ABC MIS PRIMEROS PASOS MAGAZINE DEALERS HOLA MAGAZINE COMMERCIAL CENTERS (MALLS) EL CUERPO HUMANO MAGAZINE EL FEDERAL MAGAZINE SEMANA MAGAZINE, VEA MAGAZINE MAGALYTV MAGAZINE INTERSEGMENT ELIMINATIONS TOTAL PROJECTS INFORMATION (PROJECT, AMOUNT EXERCISED AND PROGRESS PERCENTAGE) CONSOLIDATED Final Printing MAJOR INVESTMENT PROJECTS OF GRUPO TELEVISA, S.A.B. AND ITS SUBSIDIARIESAT MARCH 31, 2(MILLIONS OF U.S. DOLLARS AND MEXICAN PESOS): DESCRIPTION AUTHORIZED AMOUNT EXERCISED AMOUNT PROGRESS % U.S. DOLLAR-DENOMINATED PROJECTS: EQUIPMENT OF THE CABLE TELEVISION NETWORK U.S.$ U.S.$ 113.0 27% INFORMATION TECHNOLOGY PROJECTS 21.2 58% MEXICAN PESO-DENOMINATED PROJECTS: GAMING BUSINESS PROJECTS PS. PS. 466.6 68% INFORMATION TECHNOLOGY PROJECTS 9.0 33% FOREIGN CURRENCY TRANSLATION (INFORMATION RELATED TO BULLETIN B-15) CONSOLIDATED Final Printing MONETARY ASSETS AND LIABILITIES OF MEXICAN COMPANIES DENOMINATED IN FOREIGN CURRENCIES ARE TRANSLATED AT THE PREVAILING EXCHANGE RATE AT THE BALANCE SHEET DATE.RESULTING EXCHANGE RATE DIFFERENCES ARE RECOGNIZED IN INCOME FOR THE YEAR, WITHIN INTEGRAL COST OF FINANCING. BEGINNING ON JANUARY 1, 2008, FOR NON-MEXICAN SUBSIDIARIES AND AFFILIATES OPERATING IN A LOCAL CURRENCY ENVIRONMENT, ASSETS AND LIABILITIES ARE TRANSLATED INTO MEXICAN PESOS AT YEAR-END EXCHANGE RATES, AND RESULTS OF OPERATIONS AND CASH FLOWS ARE TRANSLATEDAT AVERAGE EXCHANGE RATES PREVAILING DURING THE YEAR. RESULTING TRANSLATION ADJUSTMENTS ARE ACCUMULATED AS A SEPARATE COMPONENT OF ACCUMULATED OTHER COMPREHENSIVE INCOME OR LOSS IN CONSOLIDATED STOCKHOLDERS´ EQUITY.ASSETS AND LIABILITIES OF NON-MEXICAN SUBSIDIARIES THAT USE THE MEXICAN PESO AS A FUNCTIONAL CURRENCY ARE TRANSLATED INTO MEXICAN PESOS BY UTILIZING THE EXCHANGE RATE OF THE BALANCE SHEET DATE FOR MONETARY ASSETS AND LIABILITIES, AND HISTORICAL EXCHANGE RATES FOR NONMONETARY ITEMS, WITH THE RELATED ADJUSTMENT INCLUDED IN THE CONSOLIDATED STATEMENT OF INCOME AS INTEGRAL RESULT OF FINANCING. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CONSOLIDATED Final Printing MEXICO CITY, D.F., APRIL 29, 2010—GRUPO TELEVISA, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; TELEVISA OR THE COMPANY), TODAY ANNOUNCED RESULTS FOR FIRST QUARTER 2010. THE RESULTS HAVE BEEN PREPARED IN ACCORDANCE WITH MEXICAN FINANCIAL REPORTING STANDARDS (MEXICAN FRS). THE FOLLOWING INFORMATION SETS FORTH A CONDENSED CONSOLIDATED STATEMENT OF INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2, IN MILLIONS OF MEXICAN PESOS, AS WELL AS THE PERCENTAGE OF NET SALES THAT EACH LINE REPRESENTS AND THE PERCENTAGE CHANGE WHEN COMPARING 2: CONSOLIDATED NET SALES CONSOLIDATED NET SALES INCREASED 6.9% TO PS.12,,362.4 MILLION IN FIRST QUARTER 2009. THIS INCREASE WAS ATTRIBUTABLE TO REVENUE GROWTH IN OUR CABLE AND TELECOM, SKY, TELEVISION BROADCASTING, AND PAY TELEVISION NETWORKS SEGMENTS, AND WAS PARTIALLY OFFSET BY A DECREASE IN THE SALES OF OUR PUBLISHING, OTHER BUSINESSES, AND PROGRAMMING EXPORTS SEGMENTS. CONTROLLING INTEREST NET INCOME CONTROLLING INTEREST NET INCOME INCREASED 8.3% TO PS.1,059.4 MILLION IN FIRST QUARTER 2) A PS.90.1 MILLION INCREASE IN OPERATING SEGMENT INCOME; II) A PS.74.3 MILLION DECREASE IN OTHER EXPENSE, NET; III) A PS.184.1 MILLION DECREASE IN INTEGRAL COST OF FINANCING; AND IV) A PS.197.2 MILLION DECREASE IN EQUITY IN LOSSES OF AFFILIATES, NET. THESE FAVORABLE VARIANCES WERE OFFSET BY I) A PS.17.2 MILLION INCREASE IN CORPORATE EXPENSES; II) A PS.274.1 MILLION INCREASE IN DEPRECIATION AND AMORTIZATION EXPLAINED MAINLY BY THE CONSOLIDATION OF CABLEVISION DE MONTERREY (“TVI”); III) A PS.84.5 MILLION INCREASE IN INCOME TAXES; AND IV) A PS.88.5 MILLION INCREASE IN NONCONTROLLING INTEREST NET INCOME. FIRST-QUARTER RESULTS BY BUSINESS SEGMENT THE FOLLOWING INFORMATION PRESENTS FIRST-QUARTER RESULTS ENDED MARCH 31, 2, FOR EACH OF OUR BUSINESS SEGMENTS. RESULTS FOR THE FIRST-QUARTER 2 TELEVISION BROADCASTING FIRST-QUARTER SALES INCREASED 3.4% TO PS.4,179.2 MILLION COMPARED WITH PS.4,041.7 MILLION IN FIRST QUARTER 2009. THIS INCREASE REFLECTS STRONG RATINGS DUE TO TELENOVELAS SUCH AS HASTA QUE EL DINERO NOS SEPARE AND CORAZÓN SALVAJE, AS WELL AS AN IMPROVING ADVERTISING ENVIRONMENT. WE ALSO BROADCAST SUCCESSFUL SERIES SUCH AS HERMANOS Y DETECTIVES AND ELLAS SON LA ALEGRÍA DEL HOGAR. UPFRONT DEPOSITS REPRESENTED 88.5% OF REVENUES DURING THE QUARTER AND THE REMAINING WERE SALES IN THE SPOT MARKET. FIRST-QUARTER OPERATING SEGMENT INCOME INCREASED 1.3% TO PS.1,604.2 MILLION COMPARED WITH PS.1,584.3 MILLION IN FIRST QUARTER 2009; THE MARGIN WAS 38.4%. THE DECREASE IN MARGINS OF 81.4 BASIS POINTS WAS IN LINE WITH OUR ANNUAL GUIDANCE. PAY TELEVISION NETWORKS FIRST-QUARTER SALES INCREASED 15.3% TO PS.701.5 MILLION COMPARED WITH PS.608.4 MILLION IN FIRST QUARTER 2009. THE INCREASE WAS DRIVEN BY HIGHER REVENUES FROM CHANNELS SOLD IN MEXICO AND ABROAD AS WELL AS HIGHER ADVERTISING SALES. AS OF MARCH 31, 2010, AND THROUGH OUR CABLE AND DTH AFFILIATES WORLDWIDE, OUR PAY TELEVISION NETWORKS BUSINESS REACHED 23.5 MILLION SUBSCRIBERS CARRYING AN AVERAGE OF 5.2 TELEVISA PAY-TV CHANNELS EACH. THIS POSITIVE EFFECT WAS PARTIALLY OFFSET BY A NEGATIVE TRANSLATION EFFECT OF FOREIGN CURRENCY-DENOMINATED SALES. FIRST-QUARTER OPERATING SEGMENT INCOME DECREASED 17% TO PS.329.5 MILLION COMPARED WITH PS.396.8 MILLION IN FIRST QUARTER 2009, AND THE MARGIN WAS 47%. THIS DECREASE REFLECTS HIGHER COST OF SALES AND OPERATING EXPENSES, DRIVEN MAINLY BY INVESTMENTS MADE IN THE PRODUCTION AND LAUNCH OF TWO NEW CHANNELS: TELEVISA DEPORTES NETWORK (“TDN”) IN AUGUST OF 2, OUR 24-HOURS NEWS PAY TV CHANNEL IN FEBRUARY 2010. IN THE AGGREGATE, THESE TWO CHANNELS REPRESENTED INCREMENTAL COSTS AND EXPENSES OF PS.155 MILLION. THIS FIGURE INCLUDES THE PARTIAL AMORTIZATION OF COSTS RELATED TO THE 2 PROGRAMMING EXPORTS FIRST-QUARTER SALES DECREASED 3.8% TO PS.660.1 MILLION COMPARED WITH PS.686.3 MILLION IN FIRST QUARTER 2009. THE DECREASE WAS ATTRIBUTABLE TO A NEGATIVE TRANSLATION EFFECT ON FOREIGN CURRENCY-DENOMINATED SALES AMOUNTING TO PS.75.8 MILLION. THIS DECREASE WAS PARTIALLY OFFSET BY AN INCREASE IN ROYALTIES FROM UNIVISION, FROM US$29.9 MILLION IN FIRST QUARTER 2$32.9 MILLION IN FIRST QUARTER 2010. FIRST-QUARTER OPERATING SEGMENT INCOME DECREASED 13.4% TO PS.294.9 MILLION COMPARED WITH PS.340.5 MILLION IN FIRST QUARTER 2009, WITH A MARGIN OF 44.7%. THESE RESULTS REFLECT LOWER SALES AS WELL AS HIGHER COSTS OF SALES MAINLY DUE TO HIGHER AMORTIZATIONS OF PROGRAMMING COLLABORATIONS SUCH AS LA FEA MÁS BELLA IN CHINA AND CERTAIN FORMATS SOLD IN ARGENTINA. PUBLISHING FIRST-QUARTER SALES DECREASED 10.6% TO PS.685.5 MILLION COMPARED WITH PS.766.7 MILLION IN FIRST QUARTER 2009. THE DECREASE WAS DRIVEN PRIMARILY BY I) A NEGATIVE TRANSLATION EFFECT ON FOREIGN CURRENCY-DENOMINATED SALES AND II) LOWER REVENUES FROM MAGAZINE CIRCULATION PRIMARILY OUTSIDE MEXICO. FIRST-QUARTER OPERATING SEGMENT INCOME INCREASED 9.8% TO PS.24.7 MILLION COMPARED WITH PS.22.5 MILLION IN FIRST QUARTER 2009, AND THE MARGIN WAS 3.6%. THIS INCREASE REFLECTS LOWER OPERATING COSTS DUE TO I) A POSITIVE TRANSLATION EFFECT ON FOREIGN CURRENCY-DENOMINATED COSTS, MAINLY IN COST OF PAPER AND PRINTING; AND II) THE REDUCTION IN RESTRUCTURING COSTS INCURRED DURING FIRST QUARTER 2010. SKY FIRST-QUARTER SALES INCREASED 9.5% TO PS.2,645.9 MILLION COMPARED WITH PS.2,416.8 MILLION IN THE SAME PERIOD OF 2009. THE GROWTH IS EXPLAINED PRINCIPALLY BY AN INCREASE IN THE SUBSCRIBER BASE IN MEXICO. DURING THE QUARTER, SKY ADDED A TOTAL OF , BEATING LAST QUARTER’S RECORD NET ADDITIONS. THE GROWTH IN MEXICO IS DRIVEN MAINLY BY THE SUCCESS OF SKY´S NEW LOW-COST OFFERINGS. ADDITIONALLY, HIGHER ADVERTISING REVENUES AND THE INCREASE OF SUBSCRIBERS IN CENTRAL AMERICA AND THE DOMINICAN REPUBLIC ALSO SUPPORTED THE SEGMENT’S GROWTH. THESE RESULTS WERE PARTIALLY OFFSET BY A NEGATIVE TRANSLATION EFFECT ON SALES IN CENTRAL AMERICA AND THE DOMINICAN REPUBLIC WHICH ARE DENOMINATED IN US DOLLARS. AS OF MARCH 31, 2010, THE NUMBER OF GROSS ACTIVE SUBSCRIBERS INCREASED TO 2,197,302 (INCLUDING 145,), COMPARED WITH 1,784,608 (INCLUDING 133,) AS OF MARCH 31, 2009. SKY CLOSED THE QUARTER WITH MORE THAN FIRST-QUARTER OPERATING SEGMENT INCOME INCREASED MARGINALLY BY 0.5% TO PS.1,116.8 MILLION COMPARED WITH PS.1,110.8 MILLION IN FIRST QUARTER 2009, AND THE MARGIN WAS 42.2%. THIS INCREASE REFLECTS HIGHER SALES THAT WERE OFFSET BY HIGHER COST OF SALES AND OPERATING EXPENSES. THESE ARE EXPLAINED PRIMARILY BY THE AMORTIZATION OF COSTS OF PS.47 MILLION RELATED TO THE 2 CABLE AND TELECOM FIRST-QUARTER SALES INCREASED 23.8% TO PS.2,740.3 MILLION COMPARED WITH PS.2,) THE ADDITION OF APPROXIMATELY (“RGUS”) IN CABLEVISION AND CABLEMÁS DURING THE YEAR DRIVEN MAINLY BY THE SUCCESS OF OUR COMPETITIVE TRIPLE-PLAY BUNDLES; AND II) THE CONSOLIDATION OF TVI SINCE OCTOBER 1, 2-DISTANCE INTERCONNECTION REVENUE IN BESTEL. CABLEVISION, CABLEMÁS, AND BESTEL NET SALES GREW BY 18.6%, 8.7% AND (16.1)%, RESPECTIVELY. THE CONSOLIDATION OF TVI REPRESENTED INCREMENTAL REVENUE OF PS. FIRST-QUARTER OPERATING SEGMENT INCOME INCREASED 33.5% TO PS.907.1 MILLION COMPARED WITH PS.679.3 MILLION IN FIRST QUARTER 2009, AND THE MARGIN WAS 33.1%. EXCLUDING BESTEL, MARGINS GREW FROM 35% TO 38.7%. THESE RESULTS REFLECT HIGHER SALES AS WELL AS A POSITIVE TRANSLATION EFFECT ON FOREIGN CURRENCY-DENOMINATED COSTS AND INCLUDE HIGHER COSTS AND EXPENSES RESULTING FROM THE CONSOLIDATION OF TVI AND THE COSTS INHERENT TO GROWTH IN THE SUBSCRIBER BASE. DURING THE QUARTER, OPERATING SEGMENT INCOME OF CABLEVISION, CABLEMÁS, AND BESTEL GREW BY 29.6%, 16.5%, AND (40.6)%, RESPECTIVELY. THE CONSOLIDATION OF TVI REPRESENTED INCREMENTAL OPERATING SEGMENT INCOME OF PS.149.3 MILLION. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF SUBSCRIBERS FOR EACH OF OUR THREE CABLE AND TELECOM SUBSIDIARIES. THE SUBSCRIBER BASE OF CABLEVISION OF VIDEO BROADBAND AND TELEPHONY AS OF MARCH 31, 2,889, 261,,065, RESPECTIVELY. THE SUBSCRIBER BASE OF CABLEMÁS OF VIDEO, BROADBAND AND TELEPHONY AS OF MARCH 31, 2,676, 310,,726, RESPECTIVELY. THE SUBSCRIBER BASE OF TVI OF VIDEO BROADBAND AND TELEPHONY AS OF MARCH 31, 2,764, 122,,154, RESPECTIVELY. THE REVENUE GENERATING UNITS (RGUS) OF CABLEVISIÓN, CABLEMÁS AND TVI AS OF MARCH 31, 2,048,577, 1,410,,546, RESPECTIVELY. OTHER BUSINESSES FIRST-QUARTER SALES DECREASED 9.1% TO PS.803.8 MILLION COMPARED WITH PS.884.1 MILLION IN FIRST QUARTER 2009. THE DECREASE WAS DRIVEN BY LOWER SALES IN OUR PUBLISHING DISTRIBUTION BUSINESS AND THE TERMINATION OF A FEATURE-FILM DISTRIBUTION AGREEMENT THIS QUARTER, WHICH WERE PARTIALLY OFFSET BY HIGHER SALES IN OUR GAMING, RADIO, AND SOCCER BUSINESSES. GAMING CONTINUES ITS CONSERVATIVE BUT STEADY PACE OF GROWTH. FIRST-QUARTER OPERATING SEGMENT LOSS INCREASED 132.9% TO PS.92.7 MILLION COMPARED WITH PS.39.8 MILLION IN FIRST QUARTER 2009, REFLECTING LOWER SALES AND HIGHER OPERATING EXPENSES THAT WERE PARTIALLY OFFSET BY LOWER COST OF SALES. INTERSEGMENT OPERATIONS INTERSEGMENT OPERATIONS FOR THE FIRST QUARTER 2, RESPECTIVELY. CORPORATE EXPENSES SHARE-BASED COMPENSATION EXPENSE IN FIRST QUARTER 2, RESPECTIVELY, AND WAS ACCOUNTED FOR AS CORPORATE EXPENSE. SHARE-BASED COMPENSATION EXPENSE IS MEASURED AT FAIR VALUE AT THE TIME THE EQUITY BENEFITS ARE GRANTED TO OFFICERS AND EMPLOYEES, AND IS RECOGNIZED OVER THE VESTING PERIOD. NON-OPERATING RESULTS OTHER EXPENSE, NET OTHER EXPENSE, NET, DECREASED BY PS.74.3 MILLION, TO PS.18.4 MILLION FOR FIRST QUARTER 2010, COMPARED WITH PS.92.7 MILLION FOR FIRST QUARTER 2009. THIS DECREASE PRIMARILY REFLECTED A REDUCTION IN PROFESSIONAL SERVICES IN CONNECTION WITH CERTAIN LITIGATION. INTEGRAL COST OF FINANCING THE NET EXPENSE ATTRIBUTABLE TO INTEGRAL COST OF FINANCING DECREASED BY PS.184.1 MILLION, OR 25.9%, TO PS.527.5 MILLION FOR FIRST QUARTER 2) A PS.196.8 MILLION DECREASE IN FOREIGN-EXCHANGE LOSS RESULTING PRIMARILY FROM THE FAVORABLE EFFECT IN FIRST QUARTER 2% APPRECIATION OF THE MEXICAN PESO AGAINST THE US DOLLAR ON OUR NET US DOLLAR LIABILITY POSITION, WHICH WAS PARTIALLY OFFSET BY A LOSS IN FOREIGN CURRENCY HEDGE CONTRACTS; II) A PS.31.9 MILLION INCREASE IN INTEREST EXPENSE, DUE PRIMARILY TO A HIGHER PRINCIPAL AMOUNT OF LONG-TERM DEBT IN FIRST QUARTER 2; AND III) A PS.19.2 MILLION INCREASE IN INTEREST INCOME EXPLAINED MOSTLY BY A HIGHER FAIR VALUE IN TEMPORARY AND HELD-TO-MATURITY INVESTMENTS IN SECURITIES IN FIRST QUARTER 2010. EQUITY IN LOSSES OF AFFILIATES, NET EQUITY IN LOSSES OF AFFILIATES, NET, DECREASED BY PS.197.2 MILLION, OR 63%, TO PS.115.7 MILLION IN FIRST QUARTER 2, OUR 40.5% INTEREST IN A FREE-TO-AIR TELEVISION CHANNEL IN SPAIN. EQUITY IN LOSSES OF AFFILIATES, NET, FOR FIRST QUARTER 2010, COMPRISED MAINLY BY THE EQUITY IN LOSS OF LA SEXTA. INCOME TAXES INCOME TAXES INCREASED BY PS.84.5 MILLION, OR 16.6%, TO PS.594.7 MILLION IN FIRST QUARTER 2, MAINLY EXPLAINED BY THE 2% TO 30%, EFFECTIVE JANUARY 1, 2010. NON-CONTROLLING INTEREST NET INCOME NON-CONTROLLING INTEREST NET INCOME INCREASED BY PS.88.5 MILLION, OR 71.3%, TO PS.212.6 MILLION IN FIRST QUARTER 2010, FROM PS.124.1 MILLION IN FIRST QUARTER 2009. THIS INCREASE REFLECTED MOSTLY A HIGHER PORTION OF CONSOLIDATED NET INCOME ATTRIBUTABLE TO INTERESTS HELD BY NON-CONTROLLING STOCKHOLDERS IN OUR CABLE AND TELECOM SEGMENT, WHICH WAS PARTIALLY OFFSET BY A LOWER PORTION OF CONSOLIDATED NET INCOME ATTRIBUTABLE TO INTERESTS HELD BY NON-CONTROLLING EQUITY OWNERS IN OUR SKY SEGMENT. OTHER RELEVANT INFORMATION CAPITAL EXPENDITURES AND INVESTMENTS DURING FIRST QUARTER 2010, WE INVESTED APPROXIMATELY US$305.9 MILLION IN PROPERTY, PLANT AND EQUIPMENT AS CAPITAL EXPENDITURES, INCLUDING APPROXIMATELY US$214.7 MILLION FOR OUR SKY SEGMENT, US$75 MILLION FOR OUR CABLE AND TELECOM SEGMENT, US$14.3 MILLION FOR OUR TELEVISION BROADCASTING SEGMENT AND OTHER BUSINESSES, AND US$1.9 MILLION FOR OUR GAMING BUSINESS. IN ADDITION, WE MADE LOANS IN CONNECTION WITH OUR 40.5% INTEREST IN LA SEXTA IN THE AGGREGATE AMOUNT OF €13.2 MILLION (PS.234.5 MILLION). OUR INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT IN OUR SKY SEGMENT DURING FIRST QUARTER 2$143.5 MILLION RELATED TO BUILDING AND LAUNCHING A NEW 24-TRANSPONDER SATELLITE (“IS-16”), OF WHICH US$107.7 MILLION ARE PAYABLE IN THE FIRST QUARTER 2011. OUR INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT IN OUR CABLE AND TELECOM SEGMENT DURING FIRST QUARTER 2$37.4 MILLION FOR CABLEVISION, US$16.1 MILLION FOR CABLEMÁS, US$19.6 MILLION FOR TVI, AND US$1.9 MILLION FOR BESTEL. DEBT AND CAPITAL LEASE OBLIGATIONS THE TOTAL CONSOLIDATED DEBT AMOUNTED TO PS.41,596.6 MILLION AND PS.43,416.2 MILLION AS OF MARCH 31, 2, 2009, RESPECTIVELY, WHICH INCLUDED A SHORT-TERM DEBT AND CURRENT PORTION OF LONG-TERM DEBT IN THE AMOUNT OF PS.1,PS.1,433 MILLION, RESPECTIVELY. ADDITIONALLY,WE HAD CAPITAL LEASE OBLIGATIONS IN THE AMOUNT OF PS.1,280.6 MILLION AND PS.1,401.8 MILLION AS OF MARCH 31, 2, 2009, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTION OF PS.221.7 MILLION AND PS.235.3 MILLION, RESPECTIVELY. AS OF MARCH 31, 2, 2(DEBT) POSITION (CASH AND CASH EQUIVALENTS, TEMPORARY INVESTMENTS, AND NONCURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS LESS TOTAL DEBT) WAS PS.1,070.8 MILLION AND PS.(576.3) MILLION, RESPECTIVELY. THE AGGREGATE AMOUNT OF NONCURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS AS OF MARCH 31, 2, 2009, AMOUNTED TO PS.3,,996.1 MILLION, RESPECTIVELY. SHARES REPURCHASED AND OUTSTANDING DURING FIRST QUARTER 2010, WE REPURCHASED 1.1 MILLION CPOS IN THE AGGREGATE AMOUNT OF PS.56.6 MILLION. AS OF MARCH 31, 2, 2,988.9 MILLION AND 327,230.6 MILLION SHARES, RESPECTIVELY; AND OUR CPO EQUIVALENTS OUTSTANDING AMOUNTED TO 2,803.3 MILLION AND 2,796.8 MILLION CPO EQUIVALENTS, RESPECTIVELY. NOT ALL OF OUR SHARES ARE IN THE FORM OF CPOS. THE NUMBER OF CPO EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF SHARES OUTSTANDING BY 117. AS OF MARCH 31, 2, 2(GLOBAL DEPOSITARY SHARES) EQUIVALENTS OUTSTANDING AMOUNTED TO 560.6 MILLION AND 559.4 MILLION GDS EQUIVALENTS, RESPECTIVELY. THE NUMBER OF GDS EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF CPO EQUIVALENTS BY FIVE. TELEVISION RATINGS AND AUDIENCE SHARE NATIONAL URBAN RATINGS AND AUDIENCE SHARE REPORTED BY IBOPE CONFIRM THAT IN FIRST QUARTER 2010, TELEVISA CONTINUED TO DELIVER STRONG RATINGS AND AUDIENCE SHARES. DURING WEEKDAY PRIME TIME (19:00 TO 23:00, MONDAY TO FRIDAY), AUDIENCE SHARE AMOUNTED TO 71.6%; IN PRIME TIME (16:00 TO 23:00, MONDAY TO SUNDAY), AUDIENCE SHARE AMOUNTED TO 69.1%; AND IN SIGN-ON TO SIGN-OFF (6:00 TO 24:00, MONDAY TO SUNDAY), AUDIENCE SHARE AMOUNTED TO 70.4%. ABOUT TELEVISA GRUPO TELEVISA, S.A.B., IS THE LARGEST MEDIA COMPANY IN THE SPANISH-SPEAKING WORLD BASED ON ITS MARKET CAPITALIZATION AND A MAJOR PARTICIPANT IN THE INTERNATIONAL ENTERTAINMENT BUSINESS. IT HAS INTERESTS IN TELEVISION PRODUCTION AND BROADCASTING, PRODUCTION OF PAY-TELEVISION NETWORKS, INTERNATIONAL DISTRIBUTION OF TELEVISION PROGRAMMING, DIRECT-TO-HOME SATELLITE SERVICES, CABLE TELEVISION AND TELECOMMUNICATION SERVICES, MAGAZINE PUBLISHING AND DISTRIBUTION, RADIO PRODUCTION AND BROADCASTING, PROFESSIONAL SPORTS AND LIVE ENTERTAINMENT, FEATURE-FILM PRODUCTION AND DISTRIBUTION, THE OPERATION OF A HORIZONTAL INTERNET PORTAL, AND GAMING. GRUPO TELEVISA ALSO OWNS AN UNCONSOLIDATED EQUITY STAKE IN LA SEXTA, A FREE-TO-AIR TELEVISION VENTURE IN SPAIN. DISCLAIMER THIS ANNEX CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S RESULTS AND PROSPECTS. ACTUAL RESULTS COULD DIFFER MATERIALLY FROM THESE STATEMENTS. THE FORWARD-LOOKING STATEMENTS IN THIS ANNEX SHOULD BE READ IN CONJUNCTION WITH THE FACTORS DESCRIBED IN “ITEM 3. KEY INFORMATION – FORWARD-LOOKING STATEMENTS” IN THE COMPANY’S ANNUAL REPORT ON FORM 20-F, WHICH, AMONG OTHERS, COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE CONTAINED IN FORWARD-LOOKING STATEMENTS MADE IN THIS ANNEX AND IN ORAL STATEMENTS MADE BY AUTHORIZED OFFICERS OF THE COMPANY. READERS ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS, WHICH SPEAK ONLY AS OF THEIR DATES. THE COMPANY UNDERTAKES NO OBLIGATION TO PUBLICLY UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS OR OTHERWISE. FINANCIAL STATEMENT NOTES CONSOLIDATED Final Printing GRUPO TELEVISA, S.A.B. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (IN THOUSANDS OF MEXICAN PESOS, EXCEPT PER CPO AND PER SHARE AMOUNTS) 1.ACCOUNTING POLICIES: THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OF GRUPO TELEVISA, S.A.B. (THE "COMPANY") AND ITS CONSOLIDATED ENTITIES (COLLECTIVELY, THE "GROUP"), AS OF MARCH 31, 2, AND FOR THE THREE MONTHS ENDED ON THOSE DATES, ARE UNAUDITED. IN THE OPINION OF MANAGEMENT, ALL ADJUSTMENTS (CONSISTING PRINCIPALLY OF NORMAL RECURRING ADJUSTMENTS) NECESSARY FOR A FAIR PRESENTATION OF THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS HAVE BEEN INCLUDED THEREIN. FOR PURPOSES OF THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS, CERTAIN INFORMATION AND DISCLOSURES, NORMALLY INCLUDED IN FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH MEXICAN FINANCIAL REPORTING STANDARDS (“MEXICAN FRS”), HAVE BEEN CONDENSED OR OMITTED. THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SHOULD BE READ IN CONJUNCTION WITH THE GROUP'S CONSOLIDATED AND AUDITED FINANCIAL STATEMENTS AND NOTES THERETO FOR THE YEAR ENDED DECEMBER 31, 2008, WHICH INCLUDE, AMONG OTHER DISCLOSURES, THE GROUP'S MOST SIGNIFICANT ACCOUNTING POLICIES, WHICH HAVE BEEN APPLIED ON A CONSISTENT BASIS FOR THE THREE MONTHS ENDED MARCH 31, 2010. EFFECTIVE OCTOBER 1, 2009, THE GROUP BEGAN CONSOLIDATING THE ASSETS, LIABILITIES AND RESULTS OF OPERATIONS OF TELEVISIÓN INTERNACIONAL, S.A. DE C.V. AND SUBSIDIARIES (COLLECTIVELY, “TVI”) IN ITS CONSOLIDATED FINANCIAL STATEMENTS. BEFORE THAT DATE, THE GROUP ACCOUNTED FOR ITS INVESTMENT IN TVI BY APPLYING THE EQUITY METHOD. 2.PROPERTY, PLANT AND EQUIPMENT: PROPERTY, PLANT AND EQUIPMENT AS OF MARCH 31 CONSISTED OF: BUILDINGS Ps. Ps. BUILDING IMPROVEMENTS TECHNICAL EQUIPMENT SATELLITE TRANSPONDERS FURNITURE AND FIXTURES TRANSPORTATION EQUIPMENT COMPUTER EQUIPMENT LEASEHOLD IMPROVEMENTS ACCUMULATED DEPRECIATION (32,140,639 ) ) LAND CONSTRUCTION AND PROJECTS IN PROGRESS Ps. Ps. DEPRECIATION CHARGED TO INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2,273,,092,199, RESPECTIVELY. 3.LONG-TERM DEBT SECURITIES: AS OF MARCH 31, THE GROUP'S CONSOLIDATED LONG-TERM DEBT SECURITIES OUTSTANDING WERE AS FOLLOWS: LONG-TERM DEBT SECURITIES THOUSANDS OF U.S. DOLLARS MEXICAN PESOS THOUSANDS OF U.S. DOLLARS MEXICAN PESOS 8.0% SENIOR NOTES DUE 2011 (A) U.S.$ Ps. U.S.$ Ps. 6.0% SENIOR NOTES DUE 2018 (A) 6.625% SENIOR NOTES DUE 2025 (A) 8.5% SENIOR NOTES DUE 2032 (A) 8.49% SENIOR NOTES DUE 2037 (A) - - 9.375% SENIOR GUARANTEED NOTES DUE 2015 (B) 6.625% SENIOR NOTES DUE 2040 (A) - - U.S.$ Ps. U.S.$ Ps. (A) THESE SENIOR NOTES ARE UNSECURED OBLIGATIONS OF THE COMPANY, RANK EQUALLY IN RIGHT OF PAYMENT WITH ALL EXISTING AND FUTURE UNSECURED AND UNSUBORDINATED INDEBTEDNESS OF THE COMPANY, AND ARE JUNIOR IN RIGHT OF PAYMENT TO ALL OF THE EXISTING AND FUTURE LIABILITIES OF THE COMPANY’S SUBSIDIARIES. INTEREST ON THE SENIOR NOTES DUE 2011, 2018, 2025, 2032, 2, INCLUDING ADDITIONAL AMOUNTS PAYABLE IN RESPECT OF CERTAIN MEXICAN WITHHOLDING TAXES, IS 8.41%, 6.31%, 6.97%, 8.94%, 8.93% AND 6.97% PER ANNUM, RESPECTIVELY, AND IS PAYABLE SEMI-ANNUALLY. THESE SENIOR NOTES MAY NOT BE REDEEMED PRIOR TO MATURITY, EXCEPT IN THE EVENT OF CERTAIN CHANGES IN LAW AFFECTING THE MEXICAN WITHHOLDING TAX TREATMENT OF CERTAIN PAYMENTS ON THE SECURITIES, IN WHICH CASE THE SECURITIES WILL BE REDEEMABLE, AS A WHOLE BUT NOT IN PART, AT THE OPTION OF THE COMPANY. ALSO, THE COMPANY MAY, AT ITS OWN OPTION, REDEEM THE SENIOR NOTES DUE 2018, 2025, 2, IN WHOLE OR IN PART, AT ANY TIME AT A REDEMPTION PRICE EQUAL TO THE GREATER OF THE PRINCIPAL AMOUNT OF THE SENIOR NOTES OR THE PRESENT VALUE OF FUTURE CASH FLOWS, AT THE REDEMPTION DATE, OF PRINCIPAL AND INTEREST AMOUNTS OF THE SENIOR NOTES DISCOUNTED AT A FIXED RATE OF COMPARABLE U.S. OR MEXICAN SOVEREIGN BONDS. THE AGREEMENT OF THESE SENIOR NOTES CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES ENGAGED IN TELEVISION BROADCASTING, PAY TELEVISION NETWORKS AND PROGRAMMING EXPORTS, TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. SUBSTANTIALLY ALL OF THESE SENIOR NOTES DUE 2011, 2018, 2025, 2032, 2 (B) THESE SENIOR GUARANTEED NOTES ARE UNSECURED OBLIGATIONS OF CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES AND ARE GUARANTEED BY SUCH RESTRICTED SUBSIDIARIES, RANK EQUALLY IN RIGHT OF PAYMENT WITH ALL EXISTING AND FUTURE UNSECURED AND UNSUBORDINATED INDEBTEDNESS OF CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES, AND ARE JUNIOR IN RIGHT OF PAYMENT TO ALL OF THE EXISTING AND FUTURE SECURED INDEBTEDNESS OF CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES TO THE EXTENT OF THE VALUE OF THE ASSETS SECURING SUCH INDEBTEDNESS. INTEREST ON THESE SENIOR NOTES, INCLUDING ADDITIONAL AMOUNTS PAYABLE IN RESPECT OF CERTAIN MEXICAN WITHHOLDING TAXES, IS 9.858%, AND IS PAYABLE SEMI-ANNUALLY. CABLEMÁS MAY REDEEM THESE SENIOR NOTES, IN WHOLE OR IN PART, AT ANY TIME BEFORE NOVEMBER 15, 2010, AT REDEMPTION PRICES PLUS ACCRUED AND UNPAID INTEREST. THE AGREEMENT OF THESE SENIOR NOTES CONTAINS CERTAIN COVENANTS RELATING TO CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES, INCLUDING COVENANTS WITH RESPECT TO LIMITATIONS ON INDEBTEDNESS, PAYMENTS, DIVIDENDS, INVESTMENTS, SALE OF ASSETS, AND CERTAIN MERGERS AND CONSOLIDATIONS. IN JULY 2008, CABLEMÁS PREPAID A PORTION OF THESE SENIOR NOTES IN THE PRINCIPAL AMOUNT OF U.S.$0.3 MILLION IN CONNECTION WITH A TENDER OFFER TO PURCHASE THESE SENIOR NOTES AT A PURCHASE PRICE OF 101% PLUS RELATED ACCRUED AND UNPAID INTEREST. 4.CONTINGENCIES: ON JANUARY 22, 2009, THE COMPANY AND UNIVISION COMMUNICATIONS INC. (“UNIVISION”) ANNOUNCED AN AMENDMENT TO THEIR PROGRAM LICENSE AGREEMENT. IN CONNECTION WITH THIS AMENDMENT AND IN RETURN FOR CERTAIN OTHER CONSIDERATION, TELEVISA, S.A. DE C.V. AND UNIVISION AGREED TO DISMISS CERTAIN CLAIMSTHAT WERE PENDING IN A DISTRICT COURT ACTION IN LOS ANGELES CALIFORNIA, WITH THE EXCEPTION OF AN INTERNET COUNTERCLAIM. THERE ARE OTHER VARIOUS LEGAL ACTIONS AND OTHER CLAIMS PENDING AGAINST THE GROUP INCIDENTAL TO ITS BUSINESSES AND OPERATIONS. IN THE OPINION OF THE GROUP'S MANAGEMENT, NONE OF THESE PROCEEDINGS WILL HAVE A MATERIAL ADVERSE EFFECT ON THE GROUP'S FINANCIAL POSITION OR RESULTS OF OPERATIONS. 5.STOCKHOLDERS' EQUITY: THE CONTROLLING INTEREST STOCKHOLDERS' EQUITY AS OF MARCH 31 IS ANALYZED AS FOLLOWS: NOMINAL PESOS RESTATED PESOS (1) NOMINAL PESOS RESTATED PESOS (1) CAPITAL STOCK ISSUED Ps. Ps. Ps. Ps. ADDITIONAL PAID-IN CAPITAL LEGAL RESERVE UNAPPROPRIATED EARNINGS CUMULATIVE GAIN ON EQUITY OF ASSOCIATES ACCUMULATED OTHER COMPREHENSIVE LOSS, NET — — NET INCOME FOR THE PERIOD — — SHARES REPURCHASED TOTAL CONTROLLING INTEREST STOCKHOLDERS’ EQUITY Ps. Ps. (1)ARESTATEMENT FOR INFLATION EFFECTS WAS RECOGNIZED BY THE COMPANY THROUGH DECEMBER 31, 2 IN APRIL 2009, THE COMPANY’S STOCKHOLDERS APPROVED (I) THE PAYMENT OF A DIVIDEND FOR AN AGGREGATE AMOUNT OF UP TO PS.5,204,575, WHICH CONSISTED OF PS.1.75 PER CPO AND PS.0.014957264, NOT IN THE FORM OF A CPO, WHICH WAS PAID IN CASH IN MAY 2,183,020; AND (II) THE CANCELLATION OF APPROXIMATELY 1,421.2 MILLION SHARES OF CAPITAL STOCK IN THE FORM OF APPROXIMATELY 12.1 MILLLION CPOS, WHICH WERE REPURCHASED BY THE COMPANY IN 2008. IN DECEMBER 2009, THE COMPANY’S STOCKHOLDERS APPROVED THE PAYMENT OF A DIVIDEND FOR AN AGGREGATE AMOUNT OF UP TO PS.4,000,000, WHICH CONSISTED OF PS.1.35 PER CPO AND PS.0.011538461, NOT IN THE FORM OF A CPO, WHICH WAS PAID IN CASH IN DECEMBER 2,980,837. AS OF MARCH 31, 2, REPURCHASED AND OUTSTANDING IS AS FOLLOWS: ISSUED REPURCHASED OUTSTANDING SERIES “A” SHARES SERIES “B” SHARES SERIES “D” SHARES SERIES “L” SHARES THE COMPANY’S SHARES REPURCHASED BY THE COMPANY, AND THE COMPANY’S SHARES HELD BY TRUSTS IN CONNECTION WITH THE COMPANY’S LONG-TERM RETENTION PLAN ARE PRESENTED AS A CHARGE TO THE CONTROLLING INTEREST STOCKHOLDERS’ EQUITY AS OF MARCH 31, 2010,AS FOLLOWS: A, B, D, AND L SHARES IN THE FORM OF CPOS NOT IN THE FORM OF CPOS TOTAL NET COST REPURCHASE PROGRAM (1) - PS. HELD BY A COMPANY’S SUBSIDIARY TRUST(2) HELD BY A COMPANY’S TRUST (3) ADVANCES FOR ACQUISITION OF SHARES (4) - - - PS. (1) DURING THE FIRST QUARTER OF 2010, THE COMPANY REPURCHASED 134,550,,150,000 CPOS, IN THE AGGREGATE AMOUNT OF PS.56,563. (2) IN THE SECOND QUARTER 2009, THIS SPECIAL PURPOSE TRUST WAS DESIGNATED, IN CONJUNCTION WITH ALL OF ITS REMAINING COMPANY’S SHARES, A TRUST FOR THE COMPANY’S LONG-TERM RETENTION PLAN. (3) IN JANUARY 2010, THE COMPANY RELEASED 1,608,102,,744,’S LONG-TERM RETENTION PLAN, IN THE AMOUNT OF PS.88,652, DURING THE FIRST QUARTER OF 2010, A TRUST FOR THE COMPANY’S LONG-TERM RETENTION PLAN ACQUIRED 715,209,300 COMPANY’S SHARES IN THE FORM OF 6,112,900 CPOS, IN THE AMOUNT OF PS.308,396. (4) IN CONNECTION WITH THE COMPANY’S LONG-TERM RETENTION PLAN. THE GROUP ACCRUED IN THE CONTROLLING INTEREST STOCKHOLDERS’ EQUITY A SHARE-BASED COMPENSATION EXPENSE OF PS.97,, 2010, WHICH AMOUNT WAS REFLECTED IN CONSOLIDATED OPERATING INCOME AS ADMINISTRATIVE EXPENSE (SEE NOTE 11). 6.REPURCHASE OF SHARES: NO RESERVE FOR REPURCHASE OF SHARES WAS OUTSTANDING AS OF MARCH 31, 2010. IN ACCORDANCE WITH THE MEXICAN SECURITIES LAW, ANY AMOUNT OF SHARES REPURCHASED AND HELD BY THE COMPANY SHOULD BE RECOGNIZED AS A CHARGE TO STOCKHOLDERS' EQUITY, AND ANY CANCELLATION OF SHARES REPURCHASED SHOULD BE RECOGNIZED AS A REDUCTION OF THE COMPANY'S CAPITAL STOCK ISSUED FOR AN AMOUNT PROPORTIONATE TO THE SHARES CANCELLED. 7.INTEGRAL RESULT OF FINANCING: INTEGRAL RESULT OF FINANCING FOR THE THREE MONTHS ENDED MARCH 31 CONSISTED OF: INTEREST EXPENSE (1) Ps. Ps. INTEREST INCOME ) ) FOREIGN EXCHANGE LOSS, NET (2) Ps. Ps. INTEREST EXPENSE INCLUDES IN 2,,190, RESPECTIVELY. INCLUDES IN 2,,480, RESPECTIVELY. 8.DEFERRED TAXES: THE DEFERRED INCOME TAX LIABILITY AS OF MARCH 31 WAS DERIVED FROM: ASSETS: ACCRUED LIABILITIES Ps. Ps. GOODWILL TAX LOSS CARRYFORWARDS ALLOWANCE FOR DOUBTFUL ACCOUNTS CUSTOMER ADVANCES OTHER ITEMS LIABILITIES: INVENTORIES PROPERTY, PLANT AND EQUIPMENT, NET OTHER ITEMS TAX LOSSES OF SUBSIDIARIES, NET DEFERRED INCOME TAX OF MEXICAN COMPANIES DEFERRED TAX OF FOREIGN SUBSIDIARIES ASSETS TAX VALUATION ALLOWANCE FLAT RATE BUSINESS TAX DIVIDENDS DISTRIBUTED AMONG GROUP’S ENTITIES - DEFERRED TAX LIABILITY Ps. Ps. DEFERRED TAX LIABILITYCURRENT PORTION Ps. Ps. - DEFERRED TAX LIABILITYLONG-TERM Ps. Ps. 9.DISCONTINUED OPERATIONS: NO DISCONTINUED OPERATIONS, AS DEFINED BY MEXICAN FRS BULLETIN C-15, IMPAIRMENT IN THE VALUE OF LONG-LIVED ASSETS AND THEIR DISPOSAL, WERE RECOGNIZED IN INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 10.QUARTERLY NET RESULTS: THE QUARTERLY NET RESULTS FOR THE FOUR QUARTERS ENDED MARCH 31, 2: QUARTER ACCUMULATED QUARTER 2 / 09 Ps. Ps. 3 / 09 4 / 09 1 / 10 11.INFORMATION BY SEGMENTS: INFORMATION BY SEGMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2: TOTAL REVENUES INTERSEGMENT REVENUES CONSOLIDATED REVENUES SEGMENT INCOME (LOSS) 2010: TELEVISION BROADCASTING Ps. Ps. Ps. Ps. PAY TELEVISION NETWORKS PROGRAMMING EXPORTS PUBLISHING SKY CABLE AND TELECOM OTHER BUSINESSES SEGMENTS TOTALS RECONCILIATION TO CONSOLIDATED AMOUNTS: ELIMINATIONS AND CORPORATE EXPENSES - DEPRECIATION AND AMORTIZATION EXPENSE - - - CONSOLIDATED TOTAL Ps. Ps. - Ps. Ps. 2009: TELEVISION BROADCASTING Ps. Ps. Ps. Ps. PAY TELEVISION NETWORKS PROGRAMMING EXPORTS PUBLISHING SKY CABLE AND TELECOM OTHER BUSINESSES SEGMENT TOTALS RECONCILIATION TO CONSOLIDATED AMOUNTS: ELIMINATIONS AND CORPORATE EXPENSES - DEPRECIATION AND AMORTIZATION EXPENSE - - - CONSOLIDATED TOTAL Ps. Ps. - Ps. Ps. CONSOLIDATED TOTALS REPRESENT CONSOLIDATED OPERATING INCOME. 12.INVESTMENTS: IN THE THREE MONTHS ENDED MARCH 31, 2010, THE GROUP MADE LOANS IN CONNECTION WITH ITS 40.5% INTEREST IN LA SEXTA IN THE AGGREGATE AMOUNT OF €13.2 MILLION (PS.234,523). 13. OTHER STOCKHOLDERS, TRANSACTIONS: IN FEBRUARY 2009, THE GROUP ACQUIRED A PORTION OF NON-CONTROLLING INTEREST IN CABLEMÁS TO INCREASE ITS INTEREST IN THIS SUBSIDIARY FROM 54.5% TO 58.3%. IN APRIL 2009, THE HOLDING COMPANIES OF THE SKY SEGMENT PAID A DIVIDEND TO ITS EQUITY OWNERS IN THE AGGREGATE AMOUNT OF Ps.2,000,000, OF WHICH PS.826, IN JUNE 2009, THE STOCKHOLDERS OF EMPRESAS CABLEVISIÓN, S.A.B. DE C.V. MADE A CAPITAL CONTRIBUTION IN CASH TO INCREASE THE CAPITAL STOCK OF THIS COMPANY’S SUBSIDIARY IN THE AGGREGATE AMOUNT OF PS.3,699,652, OF WHICH PS.1,811,-CONTROLLING STOCKHOLDERS. IN NOVEMBER 2009, THE HOLDING COMPANIES OF THE SKY SEGMENT PAID A DIVIDEND TO ITS EQUITY OWNERS IN THE AGGREGATE AMOUNT OF Ps.750,000, OF WHICH PS.310, 14. FINANCING TRANSACTIONS: IN MARCH 2009, THE COMPANY ENTERED INTO A PURCHASE AGREEMENT WITH THE HOLDER OF A U.S.$80 MILLION NON-INTEREST BEARING PROMISSORY NOTE PAYABLE ISSUED BY A COMPANY’S SUBSIDIARY WITH A MATURITY IN AUGUST 2009. IN MAY 2009, THE COMPANY REPAID A BANK LOAN AT ITS MATURITY IN THE PRINCIPAL AMOUNT OF PS.1,162,460. IN NOVEMBER 2009, THE COMPANY ISSUED 6.625% SENIOR NOTES DUE 2$600 MILLION (SEE NOTE 3). 15. OTHER TRANSACTIONS: ON FEBRUARY 15, 2010, THE COMPANY AND NII HOLDINGS, INC. ANNOUNCED THAT THEY SIGNED AN AGREEMENT UNDER WHICH, AMONG OTHER TRANSACTIONS, THE GROUP WILL INVEST U.S.$1,% EQUITY STAKE IN COMUNICACIONES NEXTEL DE MÉXICO, S.A. DE C.V. (“NEXTEL MEXICO”), AS FOLLOWS: U.S.$1,’S INVESTMENT AND OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE CONDITIONED UPON NEXTEL MEXICO AND THE GROUP CONSORTIUM BEING AWARDED LICENSES TO USE SPECIFIED AMOUNTS OF SPECTRUM IN THE UPCOMING SPECTRUM AUCTIONS IN MEXICO AND OTHER CUSTOMARY CLOSING CONDITIONS. IN MARCH 2010, SKY REACHED AN AGREEMENT WITH A SUBSIDIARY OF INTELSAT, S.A. TO LEASE 24 TRANSPONDERS ON INTELSAT IS-21 SATELLITE WHICH WILL BE MAINLY USED FOR SIGNAL RECEPTION AND RETRANSMISSION SERVICES OVER THE SATELLITE’S ESTIMATED 15-YEARS SERVICE LIFE. IS-21 SATELLITE INTENDS TO REPLACE INTELSAT IS-9 AS SKY’S PRIMARY TRANSMISSION SATELLITE AND IS CURRENTLY EXPECTED TO START SERVICE IN THE FOURTH QUARTER OF 2012. DECLARATION OF THE REGISTRANT´S OFFICERS RESPONSIBLE FOR THE INFORMATION. WE HEREBY DECLARE THAT, TO THE EXTENT OF OUR FUNCTIONS, WE PREPARED THE INFORMATION RELATED TO THE REGISTRANT CONTAINED IN THIS QUARTERLY REPORT, AND BASED ON OUR KNOWLEDGE, THIS INFORMATION FAIRLY PRESENTS THE REGISTRANT´S CONDITION. WE ALSO DECLARE THAT WE ARE NOT AWAREOF ANY RELEVANT INFORMATION THAT HAS BEEN OMITTED OR UNTRUE IN THIS QUARTERLY REPORT, OR INFORMATION CONTAINED IN SUCH REPORT THAT MAY BE MISLEADING TO INVESTORS. /s/ EMILIO AZCÁRRAGA JEAN /s/ SALVI FOLCH VIADERO EMILIO AZCÁRRAGA JEAN SALVI FOLCH VIADERO PRESIDENT AND CHIEF EXECUTIVE CHIEF FINANCIAL OFFICER OFFICER /s/ JOAQUIN BALCÁRCEL SANTA CRUZ JOAQUIN BALCÁRCEL SANTA CRUZ VICE PRESIDENT-LEGAL AND GENERAL COUNSEL MÉXICO, D.F., APRIL 29, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRUPO TELEVISA, S.A.B. (Registrant) Dated:May4, 2010 By: /s/ Jorge Lutteroth Echegoyen Name: Jorge Lutteroth Echegoyen Title: Controller, Vice President
